EXHIBIT 10.3

FIRST AMENDMENT

 

This FIRST AMENDMENT (this “Amendment”) dated as of June 11, 2019 to the Credit
Agreement referenced below is by and among Zynga Inc., a Delaware corporation
(the “Borrower”), the Guarantors identified on the signature pages hereto and
Bank of America, N.A. (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, a revolving credit facility has been extended to the Borrower pursuant
to the Credit Agreement (as amended, modified and supplemented from time to
time, the “Credit Agreement”) dated as of December 20, 2018 among the Borrower,
the Guarantors identified therein and the Lender; and

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lender has agreed to the requested modifications to the Credit
Agreement on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Defined Terms.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement
(as amended hereby).

2. Amendment.  Upon the effectiveness of this Amendment, the Credit Agreement is
amended in its entirety to read in the form attached hereto as Exhibit A.

3. Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon receipt by the Lender of counterparts of this Amendment duly
executed by a Responsible Officer of each Loan Party.

4. Amendment is a Loan Document.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

5. Representations and Warranties.  Each Loan Party represents and warrants to
the Lender that after giving effect to this Amendment (a) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
(as amended hereby) or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
(i) with respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the date hereof and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects on and as of the date
hereof, except that for purposes of this Section 5(a), the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively and (b) no Default exists.

6. Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and all transactions
contemplated hereby, (b) affirms all of its obligations under the Credit
Agreement (as amended hereby) and the other Loan Documents and (c) agrees that
this Amendment and all documents executed in connection herewith do not operate
to reduce or discharge such Loan Party’s obligations under the Loan Documents.



 

--------------------------------------------------------------------------------

7. Reaffirmation of Security Interests and Guarantees.  Each Loan Party (a)
agrees that, notwithstanding the effectiveness of this Amendment, the Security
Agreement and each of the other Collateral Documents continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guaranty of the Guaranteed Obligations and its
grant of a security interest pursuant to the Collateral Documents in its assets
that constitute Collateral as collateral therefor, all as provided in the Loan
Documents as originally executed and (c) acknowledges that such guaranty and
grant continues in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents.

8. No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

BORROWER:

 

ZYNGA INC., a Delaware corporation

 

By:

/s/ Gerard Griffin

 

 

Name:

Title:

Gerard Griffin

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

BIG DOG HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerard Griffin

 

 

Name:

Title:

Gerard Griffin

Chief Financial Officer

 

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jeannette Lu

 

 

Name:

Title:

Jeannette Lu

Director

 

 

 

ZYNGA INC.

FIRSTAMENDMENT



--------------------------------------------------------------------------------

EXHIBIT A TO FIRST AMENDMENT

EXHIBIT A

 

Amended Credit Agreement

 

CREDIT AGREEMENT

Dated as of December 20, 2018

among

ZYNGA INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors

and

BANK OF AMERICA, N.A.,

as the Lender

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

31

1.03

 

Accounting Terms

 

32

1.04

 

Rounding

 

33

1.05

 

Times of Day; Rates

 

33

1.06

 

Letter of Credit Amounts

 

34

1.07

 

UCC Terms

 

34

 

 

ARTICLE II
REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

 

34

2.01

 

Revolving Loans

 

34

2.02

 

Borrowings, Conversions and Continuations of Loans

 

34

2.03

 

Letters of Credit

 

35

2.04

 

Prepayments

 

40

2.05

 

Termination or Reduction of Revolving Facility

 

41

2.06

 

Repayment of Loans

 

42

2.07

 

Interest and Default Rate

 

42

2.08

 

Fees

 

43

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

43

2.10

 

Payments Generally

 

44

2.11

 

Cash Collateral

 

44

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

45

3.01

 

Taxes

 

45

3.02

 

Illegality

 

45

3.03

 

Inability to Determine Rates

 

46

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

47

3.05

 

Compensation for Losses

 

49

3.06

 

Survival

 

49

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

49

4.01

 

Conditions of Initial Credit Extension

 

49

4.02

 

Conditions to all Credit Extensions

 

51

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

52

5.01

 

Existence, Qualification and Power

 

52

5.02

 

Authorization; No Contravention

 

52

5.03

 

Governmental Authorization; Other Consents

 

52

5.04

 

Binding Effect

 

53

5.05

 

Financial Statements; No Material Adverse Effect

 

53

5.06

 

Litigation

 

53

5.07

 

No Default

 

54

i

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

5.08

 

Ownership of Property

 

54

5.09

 

Environmental Compliance

 

54

5.10

 

Insurance

 

54

5.11

 

Taxes

 

55

5.12

 

ERISA Compliance

 

55

5.13

 

Margin Regulations; Investment Company Act

 

56

5.14

 

Disclosure

 

56

5.15

 

Solvency

 

56

5.16

 

Labor

 

56

5.17

 

Sanctions Concerns and Anti-Corruption Laws

 

56

5.18

 

Subsidiaries; Equity Interests; Loan Parties

 

57

5.19

 

Collateral Representations

 

57

5.20

 

EEA Financial Institutions

 

58

5.21

 

Regulation H

 

58

5.22

 

Intellectual Property; Licenses, Etc.

 

58

 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

59

6.01

 

Financial Statements

 

59

6.02

 

Certificates; Other Information

 

59

6.03

 

Notices

 

60

6.04

 

Payment of Obligations

 

61

6.05

 

Preservation of Existence, Etc.

 

61

6.06

 

Maintenance of Properties

 

61

6.07

 

Maintenance of Insurance

 

62

6.08

 

Compliance with Laws

 

62

6.09

 

Books and Records

 

62

6.10

 

Inspection Rights

 

62

6.11

 

Use of Proceeds

 

63

6.12

 

Covenant to Guarantee Obligations

 

63

6.13

 

Covenant to Give Security

 

63

6.14

 

Further Assurances

 

64

6.15

 

Compliance with Environmental Laws

 

64

6.16

 

Anti-Corruption Laws

 

64

 

 

ARTICLE VII
NEGATIVE COVENANTS

 

64

7.01

 

Liens

 

64

7.02

 

Indebtedness

 

67

7.03

 

Investments

 

68

7.04

 

Fundamental Changes

 

70

7.05

 

Dispositions

 

71

7.06

 

Restricted Payments

 

72

7.07

 

Change in Nature of Business

 

73

ii

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

7.08

 

Transactions with Affiliates

 

73

7.09

 

Burdensome Agreements

 

73

7.10

 

Use of Proceeds

 

74

7.11

 

Financial Covenants

 

74

7.12

 

Amendments to Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity

75

7.13

 

Sanctions

 

76

7.14

 

Anti-Corruption Laws

 

76

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

76

8.01

 

Events of Default

 

76

8.02

 

Remedies upon Event of Default

 

78

8.03

 

Application of Funds

 

79

 

 

ARTICLE IX
CONTINUING GUARANTY

 

79

9.01

 

Guaranty

 

79

9.02

 

Rights of Lender

 

80

9.03

 

Certain Waivers

 

80

9.04

 

Obligations Independent

 

80

9.05

 

Subrogation

 

81

9.06

 

Termination; Reinstatement

 

81

9.07

 

Stay of Acceleration

 

81

9.08

 

Condition of Borrower

 

81

9.09

 

Appointment of Borrower

 

81

9.10

 

Right of Contribution

 

82

9.11

 

Keepwell

 

82

9.12

 

Additional Guarantor Waivers and Agreements

 

82

 

 

ARTICLE X
MISCELLANEOUS

 

83

10.01

 

Amendments, Etc.

 

83

10.02

 

Notices; Effectiveness; Electronic Communications

 

83

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

84

10.04

 

Expenses; Indemnity; Damage Waiver

 

84

10.05

 

Payments Set Aside

 

86

10.06

 

Successors and Assigns

 

86

10.07

 

Treatment of Certain Information; Confidentiality

 

87

10.08

 

Right of Setoff

 

88

10.09

 

Interest Rate Limitation

 

88

10.10

 

Counterparts; Integration; Effectiveness

 

88

10.11

 

Survival of Representations and Warranties

 

88

10.12

 

Severability

 

89

10.13

 

Governing Law; Jurisdiction; Etc.

 

89

10.14

 

Waiver of Jury Trial

 

90

iii

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

10.15

 

Subordination

 

90

10.16

 

No Advisory or Fiduciary Responsibility

 

91

10.17

 

Electronic Execution

 

91

10.18

 

USA PATRIOT Act Notice

 

91

10.19

 

Recognition of Bail-In

 

92




iv

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule 1.01(a)       Certain Addresses for Notices

Schedule 1.01(b)       Mortgaged Property Support Documentation

EXHIBITS

Exhibit A       Form of Compliance Certificate

Exhibit B       Form of Joinder Agreement

Exhibit C       Form of Loan Notice

Exhibit D       Form of Notice of Loan Prepayment

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of December 20, 2018, among ZYNGA INC.,
a Delaware corporation (the “Borrower”), the Guarantors (defined herein), and
BANK OF AMERICA, N.A., as the Lender.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $200,000,000.

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

1.01  Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Pricing Level then in effect (based on the Consolidated
Leverage Ratio):

Pricing Level

Consolidated Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Base Rate Loans

1

< 1.00 to 1.00

0.25%

1.50%

0.50%

2

≥ 1.00 to 1.00

but < 2.00 to 1.00

0.30%

1.75%

0.75%

3

≥ 2.00 to 1.00

0.35%

2.00%

1.00%

 

 

 

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then Pricing Level 3 shall apply
unless otherwise agreed to by the Lender, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the first Business
Day following the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b) and (b) the initial Applicable Rate shall be set
forth in Pricing Level 1 until the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a) for the
first fiscal quarter to occur following the Closing Date. Any adjustment in the
Applicable Rate shall be applicable to all Credit Extensions then existing or
subsequently made or issued.

“Attributable Indebtedness” means, on any date, without duplication: (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) all Synthetic Debt of such Person, and (d) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Lender in its reasonable judgment.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of operations, comprehensive income,
stockholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitment pursuant to Section 2.05, and

2

 

--------------------------------------------------------------------------------

 

(c) the date of termination of the Revolving Commitment of the Lender to make
Revolving Loans and L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-down and Conversion Powers.

“Bail-In Legislation” means (a) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time, and (b) in relation to
any other state, any analogous law or regulation from time to time which
requires contractual recognition of any Write-down and Conversion Powers
contained in that law or regulation.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”, and (c) the Eurodollar Rate plus
one percent (1.00%); provided, that, if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts reasonably satisfactory to the Lender, and/or (c) if the
Lender shall agree, in its reasonable discretion, other credit support, in each
case, in Dollars and pursuant

3

 

--------------------------------------------------------------------------------

 

to documentation in form and substance reasonably satisfactory to the Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a)  readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided, that, the full faith and credit of the United
States is pledged in support thereof;

(b)  time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;

(c)  commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

(d)  Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e)  Investments made pursuant to and in accordance with the Borrower’s
investment policy as approved by the Borrower’s board of directors, as in effect
on the Closing Date and as may be amended, supplemented or otherwise modified
from time to time with the approval of the Borrower’s board of directors.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services (but excluding p-cards).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

4

 

--------------------------------------------------------------------------------

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means a Subsidiary that has no material assets other than Equity
Interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) of one or more other CFC Holdcos or
Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Holders becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(b)  during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender for
the benefit of the Secured Parties.

5

 

--------------------------------------------------------------------------------

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgage, any related Mortgaged Property Support Documents, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Lender pursuant
to Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender for the benefit of
the Secured Parties.

“Collateral Notice” has the meaning specified in Section 2.05(b)(i).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” means the Class A common stock, par value $0.00000625 per share,
of the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:

(a)  Consolidated Net Income for the most recently completed Measurement Period;
plus

(b)  the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):

(i)  Consolidated Interest Charges;

(ii)  the provision for federal, state, local and foreign income taxes payable;

(iii)  depreciation and amortization expense;

(iv)  any unusual or non-recurring losses, expenses or charges for such period;

(v)  all other non-cash losses or expenses for such period (excluding (A) any
non-cash loss or expense that is an accrual of a reserve for a cash expenditure
or payment to be made, or anticipated to be made, in a future period and (B) any
write-down or write-off of accounts receivable);

(vi)  any financial advisory fees, commissions, costs, accounting fees, legal
fees and other similar third-party advisory and consulting fees and
out-of-pocket expenses or other charges or any amortization related to or
incurred by the Borrower and its Subsidiaries during such period incurred as a
result of the closing of (A) this Agreement and the transactions contemplated
hereby to be consummated or effected on the Closing Date, (B) any amendment or
other modification to this Agreement or any other Loan Document, (C) the
Stronghold Acquisition and (D) any issuance of Equity Interests, Investment not
prohibited hereunder, acquisition (including earn-out provisions), Disposition,
recapitalization or the incurrence, prepayment, amendment, modification,

6

 

--------------------------------------------------------------------------------

 

restructuring or refinancing of Indebtedness permitted by this Agreement or
after the Closing Date (including Permitted Unsecured Indebtedness and any
Permitted Call Spread Transactions) or occurring prior to the Closing Date
(whether or not successful), in each case, including any amendment or other
modification to the terms of any such transactions;

(vii)  restructuring, integration and similar charges, accruals or reserves
(including adjustments to existing reserves), business optimization expenses,
reserves or related items and other cash expenses incurred during such period
(including restructuring, severance, transition and relocation costs, retention
payments, signing bonuses, change of control bonuses and similar expenses
related to Acquisitions);

(viii)  losses on assets during such period in connection with asset sales,
disposals or abandonments (other than asset sales, disposals or abandonments in
the ordinary course of business);

(ix)  the amount of any net losses from discontinued operations in accordance
with GAAP for such period;

(x)  any losses attributable to early extinguishment of Indebtedness or
obligations under any Swap Contracts for such period;

(xi)  the increase (if any) in the balance of the amount of deferred revenue as
of the end of any such period over the balance of the amount of deferred revenue
as of the end of the immediately preceding period;

(xii)  any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
during such period;

(xiii)  expenses, losses (including lost revenues) or charges incurred during
such period in connection with Involuntary Dispositions to the extent that any
such amount is covered by business interruption or other insurance and which
either has been reimbursed or as to which the Borrower has made a determination
that there exists reasonable evidence that such amount will be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable insurance carrier in writing and (B) in fact reimbursed within one
hundred eighty (180) days of the date of such determination (with a deduction
for any amount so added back to the extent not so reimbursed within one hundred
eighty (180) days);

(xiv)  charges, losses or expenses to the extent subject to indemnity or
reimbursement by a third party to the extent actually reimbursed, or, so long as
the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing; and (B) in fact indemnified
or reimbursed within one hundred eighty (180) days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such one hundred eighty (180) day
period);

(xv)  (i) the deduction (if any) consisting of any net income attributable
to  non-controlling interests in Stronghold other than any non-controlling
interest resulting from a

7

 

--------------------------------------------------------------------------------

 

sale of Equity Interests in Stronghold by the Borrower or any Subsidiary after
the Closing Date or the issuance of Equity Interests in Stronghold after the
Closing Date minus (ii) any Restricted Payments made in cash to shareholders of
Stronghold other than the Borrower or any Subsidiary (provided that such
reduction shall exclude any contingent purchase price obligations (including
earnouts) paid to such shareholders); and

(xvi)  non-cash charges or expenses incurred in connection with contingent
purchase price obligations (including earnouts);

provided, that, the aggregate amount of all amounts under the foregoing
clauses (a)(iv), (a)(vi)(D) and (a)(vii) that increase Consolidated EBITDA in
any period shall not exceed, and shall be limited to, ten percent (10%) of
Consolidated EBITDA (determined prior to giving effect to such add-backs) for
such period; minus

(c)  the following to the extent included in calculating such Consolidated Net
Income (without duplication):

(i)  any gains attributable to the early extinguishment of Indebtedness or
obligations under any Swap Contract for such period;

(ii)  the decrease (if any) in the balance of the amount of deferred revenue as
of the end of any such period below the balance of the amount of deferred
revenue as of the end of the immediately prior period; and

(iii)  the amount of any net income from discontinued operations in accordance
with GAAP for such period;

provided, that, Consolidated EBITDA for any period shall be calculated so as to
exclude (without duplication of any adjustment referred to in the foregoing
clause (b) or (c)) the effect of the following: (x) the cumulative effect of any
changes in GAAP or accounting principles applied by management, (y) any gains or
losses on foreign currency derivatives and any foreign currency transaction
gains or losses that arise upon consolidation and (z) purchase accounting
adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, without duplication,
the sum of the following: (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including the
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments; (b) all purchase money
Indebtedness; (c) to the extent that any amount has been drawn and not
reimbursed, such amount outstanding under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (d) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts and other accounts payable
in the ordinary course of business, and (ii) deferred compensation accruals for
payroll and accrued expenses in the ordinary course of business), provided,
that, contingent purchase price obligations (including earnouts) shall be
included in the determination of Consolidated Funded Indebtedness pursuant to
this clause (d) solely to the extent such obligations (i) appear (or would be
required to be appear) as a liability on the Consolidated balance sheet of the
Borrower in accordance with GAAP and (ii) are payable within twelve (12) months
of such date of determination; (e) all Attributable Indebtedness; (f) all
mandatory and non-discretionary obligations to purchase, redeem, retire, defease
or otherwise make any payment prior to the Maturity Date in respect of any
Equity Interests or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary

8

 

--------------------------------------------------------------------------------

 

liquidation preference plus accrued and unpaid dividends; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary; and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discounts, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) the cash portion of the Consolidated Interest Charges for the most
recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided, that, Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

9

 

--------------------------------------------------------------------------------

 

“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in the Borrower or one or more
other portfolio companies.

“Corporate Headquarters” means the collective reference to the real property
owned by Big Dog Holdings LLC, a Delaware limited liability company, located at
699 Eighth Street and 650 Townsend Street in San Francisco, California.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the amount of any cash and fair market value of other property
given by the Borrower or any Subsidiary as consideration in connection with such
Acquisition, (b) the amount of any Indebtedness incurred, assumed or acquired by
the Borrower or any Subsidiary in connection with such Acquisition and (c) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that (i) are payable in cash and (ii) should be recorded on the
Consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP in connection with such Acquisition.  For the avoidance of
doubt, the value of the Equity Interests of the Borrower transferred as
consideration in connection with such Acquisition shall not be included in the
Cost of Acquisition.

“Credit Extension” means each of the following: (a) a Revolving Borrowing and
(b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

10

 

--------------------------------------------------------------------------------

 

“Disclosure Letter” means the disclosure letter and schedules attached thereto,
dated as of the Closing Date, as amended or supplemented from time to time
pursuant to the terms of this Agreement, delivered by Borrower to the Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any disposition of property
to a Delaware Divided LLC pursuant to a Delaware LLC Division, but excluding any
Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, legally binding agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such

11

 

--------------------------------------------------------------------------------

 

Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of
determination.  Notwithstanding the foregoing, Permitted Convertible
Indebtedness and Permitted Call Spread Transactions shall not constitute Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization for which the Borrower or any ERISA Affiliate has or could
reasonably be expected to have withdrawal liability; (d) the filing of a notice
of intent to terminate, or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (g) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Eurodollar Rate” means:

(a)  for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b)  for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

12

 

--------------------------------------------------------------------------------

 

provided, that, (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further, that, to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, other than, solely to the extent required to be mortgaged
under Section 2.05(b)(i), the Corporate Headquarters, (b) the Equity Interests
of any Foreign Subsidiary of any Loan Party to the extent not required to be
pledged to secure the Secured Obligations pursuant to the Collateral Documents,
(c) any property which, subject to the terms of Section 7.09, is subject to a
Lien of the type described in Section 7.01(i) pursuant to documentation that
prohibits such Loan Party granting any other Lien in such property, (d) motor
vehicles and other assets subject to certificates of title, except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement, (e) letter of credit rights in an amount less than $1,000,000, except
to the extent perfection can be accomplished by filing of a UCC financing
statement, and commercial tort claims in an amount reasonably estimated by the
Borrower to be less than $1,000,000, (f) pledges and security interests
prohibited by applicable law, rule or regulation including the requirement to
obtain consent of any governmental authority after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition, (g) Equity Interests in any Person other than Wholly-owned
Subsidiaries, to the extent not permitted by the terms of such Person’s
organizational or joint venture documents after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition, (h) any lease, permit, license or agreement, any property subject
to a purchase money security interest, Capitalized Leases or similar arrangement
permitted under this Agreement, and any deposit or cash collateral account
securing Liens of a type described in Sections 7.01(e), 7.01(f), and 7.01(u), in
each case, to the extent the grant of a security interest therein would violate
or invalidate such lease, permit, license or agreement, purchase money or
similar arrangement, or agreement governing such deposit or cash collateral
account or create a right of termination in favor of any other party thereto
(other than the Borrower or any of its Subsidiaries) after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition, (i) (A) issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in excess of 65% of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) of any first tier CFC or CFC Holdco or (B)
any of the assets of a CFC or CFC Holdco (including any of the Equity Interests
of a Subsidiary of a CFC or CFC Holdco), (j) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted by the terms thereof after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, (k)
any U.S. trademark application filed on the basis of an intent-to-use such
trademark prior to the filing with and acceptance by the United States Patent
and Trademark Office of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. §1051, et seq.), to the extent, if any, that, and

13

 

--------------------------------------------------------------------------------

 

solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (l) (i) payroll and other
employee wage and benefit accounts, (ii) sales tax accounts, (iii) escrow
accounts for the benefit of unaffiliated third parties and (iv) fiduciary or
trust accounts for the benefit of unaffiliated third parties, and, in the case
of clauses (i) through (iv), the funds or other property held in or maintained
in any such account, in each case, other than to the extent perfection may be
accomplished by filing of a UCC financing statement and other than proceeds of
Collateral, (m) any acquired property (including property acquired through
acquisition or merger of another entity), if at the time of such acquisition the
granting of a security interest therein or the pledge thereof is prohibited by
contract or other agreement binding on such acquired property (in each case, not
created in contemplation thereof) to the extent and for so long as such contract
or other agreement prohibits such security interest or pledge after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition, (n) Equity Interests issued by, or assets of,
Domestic Subsidiaries that are not Material Domestic Subsidiaries, (o) assets to
the extent the granting of a security interest in such assets would result in a
material adverse tax consequence to the Borrower or its Subsidiaries (as
reasonably determined by the Lender and the Borrower) and (p) any other property
if the Lender (in consultation with the Borrower) determines in its reasonable
discretion that the expense of attaching and/or perfecting a Lien therein under
applicable Law is excessive given the value of such property.

“Excluded Subsidiary” means, as of any date of determination, any Subsidiary
that is at such time any of the following:

(a)  a Subsidiary that is not a Material Domestic Subsidiary;

(b)  a Domestic Subsidiary that is not a Wholly-owned Subsidiary;

(c)  a Domestic Subsidiary that is prohibited (but only for so long as such
Domestic Subsidiary is so prohibited) from guaranteeing or granting Lien to
secure the Secured Obligations by any applicable Law, rule or regulation or that
would require consent, approval, license or authorization of a Governmental
Authority to Guarantee or grant Liens to secure the Obligations;

(d)  a Domestic Subsidiary that is prohibited (but only for so long as such
Domestic Subsidiary is so prohibited) by any applicable contractual requirement
from guaranteeing or granting Liens to secure the Secured Obligations existing
on the Closing Date or existing at the time such Subsidiary becomes a
Subsidiary, so long as such prohibition did not arise as part of such
acquisition (and for so long as such restriction or any replacement or renewal
thereof is in effect);

(e)  a Foreign Subsidiary;

(f)  a Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct or
indirect Subsidiary of a CFC Holdco or of a Foreign Subsidiary that is a CFC; or

(g)  a Domestic Subsidiary with respect to which the Lender and the Borrower
reasonably agree that the cost (or material adverse Tax consequences) of
providing a Guarantee of or granting Liens to secure the Secured Obligations
would be excessive in relation to the benefit to be afforded thereby to the
Secured Parties.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of

14

 

--------------------------------------------------------------------------------

 

a Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 9.11 and any other
“keepwell, support or other agreement” for the benefit of such Loan Party and
any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a Lien, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Revolving Commitment has terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
reasonably satisfactory to the Lender shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.

“Fee Letter” means the letter agreement, dated as of December 20, 2018, among
the Borrower and the Lender.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Flood Hazard Property” means any owned property of a Loan Party that becomes
encumbered by a Mortgage in favor of the Lender in accordance with the terms of
this Agreement that is in an area designated by the Federal Emergency Management
Agency as being in a special hazard area.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute

15

 

--------------------------------------------------------------------------------

 

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), including
the FASB Accounting Standards Codification, that are applicable to the
circumstances as of the date of determination, consistently applied and subject
to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien), provided, that, if such Indebtedness or other obligation has not been
assumed or undertaken by such Person then the amount of such Guarantee shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Guarantee and (ii) the fair market value of the property encumbered thereby as
determined by such Person in good faith. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. Notwithstanding anything to the contrary, the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

“Guarantors” means, collectively, (a) the Subsidiaries as are or may from time
to time become parties to this Agreement pursuant to Section 6.12, and (b) the
Borrower with respect to Secured Obligations owing by any Loan Party or any
Subsidiary arising under Secured Cash Management Agreements and Secured Hedge
Agreements and any Swap Obligation of a Specified Loan Party (determined before
giving effect to Sections 9.01 and 9.11) under the Guaranty.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or

16

 

--------------------------------------------------------------------------------

 

asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances or wastes of any nature in
any form regulated pursuant to any Environmental Law based on its dangerous or
deleterious properties.

“HMT” has the meaning specified in the definition of “Sanction(s)”.

“Honor Date” has the meaning specified in Section 2.03(c).

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)  all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)  the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)  the Swap Termination Value of any Swap Contract;

(d)  all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and other accounts payable
in the ordinary course of business, and (ii) deferred compensation accruals for
payroll and accrued expenses in the ordinary course of business);

(e)  indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);
provided, that, if such indebtedness has not been assumed by such Person or is
limited in recourse to such Person then the amount of Indebtedness of any Person
will be deemed to be equal to the lesser of (x) the aggregate unpaid amount of
such Indebtedness and (y) the fair market value (as determined by such Person in
good faith) of the property encumbered thereby as determined by such Person in
good faith;

(f)  all Attributable Indebtedness of such Person;

(g)  all mandatory and non-discretionary obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment prior to the Maturity Date
in respect of any Equity Interest in such Person or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

(h)  all Guarantees of such Person in respect of any of the foregoing; and

(i)  all Indebtedness of the types referred to in the foregoing clauses (a)
through (h) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited

17

 

--------------------------------------------------------------------------------

 

liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

Notwithstanding the foregoing: (i) the amount of any obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date; and (ii) in no event will obligations under any Swap Contract be
deemed “Indebtedness” for the purpose of calculating any ratio contemplated by
this Agreement.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02(d).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided, that:

(a)  any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)  no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.  The amount of any Investment will be the original cost of such
Investment plus (x) the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus (y) the

18

 

--------------------------------------------------------------------------------

 

amount of any dividend, distribution, interest payment, return of capital,
repayment or other amount received in cash by the Borrower or a Subsidiary in
respect of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“LCA Election” has the meaning assigned to such term in Section 1.03(e).

“LCA Test Date” has the meaning assigned to such term in Section 1.03(e).

“Lender” means Bank of America, N.A. and its successors and assigns.

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder.

19

 

--------------------------------------------------------------------------------

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $15,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Lender designates to determine LIBOR (or such other commercially available
source providing such quotations as may be designated by the Lender from time to
time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Lender, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Lender in a manner substantially
consistent with market practice (or, if the Lender determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Lender determines in consultation
with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any Acquisition (a) that is permitted by
this Agreement and (b) the consummation of which is not conditioned upon the
availability of, or on obtaining, third-party financing.

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Revolving Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty,
(c) the Collateral Documents, (d) each Issuer Document, (e) each Joinder
Agreement, (f) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.11, (g) the Fee Letter, (h) the
Disclosure Letter and (i) all other certificates, agreements, documents and
instruments executed and delivered, in each case, by or on behalf of any Loan
Party pursuant to the foregoing (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).

20

 

--------------------------------------------------------------------------------

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as may be approved by the Lender (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“LTM Consolidated Adjusted EBITDA” means, as of any date of determination, the
Consolidated EBITDA for the Measurement Period most recently ended, on a Pro
Forma Basis.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Lender under any Loan Document, or
of the ability of any Loan Party to perform any material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary that, together with
its Subsidiaries, (a) generates more than two and one-half percent (2.5%) of
Consolidated EBITDA of the Borrower and its Subsidiaries on a Pro Forma Basis or
(b) has total assets (including Equity Interests in other Subsidiaries and
excluding investments that are eliminated in consolidation) of equal to or
greater than two and one-half percent (2.5%) of the total assets of the Borrower
and its Subsidiaries, on a Consolidated basis calculated on a Pro Forma Basis;
provided, that, if at any time there are Domestic Subsidiaries which are not
classified as “Material Domestic Subsidiaries” but which collectively
(i) generate more than ten percent (10%) of Consolidated EBITDA of the Borrower
and its Subsidiaries on a Pro Forma Basis or (ii) have total assets (including
Equity Interests in other Subsidiaries and excluding investments that are
eliminated in consolidation) of equal to or greater than ten percent (10%) of
the total assets of the Borrower and its Subsidiaries on a Consolidated basis
calculated on a Pro Forma Basis (such occurrence, a “Coverage Excess Event”),
then the Borrower shall, not later than the date that is forty-five (45) days
after the financial statements were required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), as applicable (or such longer period as the
Lender may agree in its reasonable discretion) for the Measurement Period in
which such Coverage Excess Event occurred, cause one or more Domestic
Subsidiaries to comply with the provisions of Section 6.12 with respect to any
such Domestic Subsidiaries such that, after such Domestic Subsidiaries become
Guarantors hereunder, the Domestic Subsidiaries that are not Guarantors shall
(A) generate less than ten percent (10%) of Consolidated EBITDA of the Borrower
and its Subsidiaries calculated on a Pro Forma Basis or (B) have total assets of
less than ten percent (10%) of the total assets of the Borrower and its
Subsidiaries on a Consolidated basis calculated on a Pro Forma Basis.

“Material Subsidiary” means any Subsidiary that, together with its Subsidiaries,
(a) generates more than two and one-half percent (2.5%) of Consolidated EBITDA
of the Borrower and its Subsidiaries on a Pro Forma Basis or (b) has total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
two and one-half percent (2.5%)

21

 

--------------------------------------------------------------------------------

 

of the total assets of the Borrower and its Subsidiaries, on a Consolidated
basis calculated on a Pro Forma Basis.

“Maturity Date” means December 20, 2021; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, solely for purposes of
determining Pro Forma Compliance or other determination on a Pro Forma Basis,
the most recently completed four (4) fiscal quarters of the Borrower for which
financial statements have been delivered pursuant to Section 6.01 or deemed to
have been delivered pursuant to the last paragraph of Section 6.02).

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.11(a)(i) or (a)(ii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means the deed of trust and assignment of leases and rents executed
by the applicable Loan Party that purports to grant a Lien to the Lender (or a
trustee for the benefit of the Lender) for the benefit of the Secured Parties in
the Company Headquarters, in form and substance reasonably satisfactory to the
Lender.

“Mortgaged Property Support Documents” has the meaning specified in
Schedule 1.01(b) attached hereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Involuntary
Disposition, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees
and sales commissions) and (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non‑cash consideration received by any Loan Party or any Subsidiary in any
Involuntary Disposition.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.

“NPL” means the National Priorities List under CERCLA.

22

 

--------------------------------------------------------------------------------

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided, that, Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

23

 

--------------------------------------------------------------------------------

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a)  no Event of Default shall then exist or would exist after giving effect
thereto;

(b)  the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis,
(i) the Loan Parties are in Pro Forma Compliance and (ii) the Consolidated
Leverage Ratio shall be no greater than 0.25 less than the maximum Consolidated
Leverage Ratio permitted by Section 7.11(b) as of the last day of the most
recent Measurement Period;

(c)  to the extent such Person is required to become a Guarantor under the Loan
Documents, the Lender shall have received (or shall receive in connection with
the closing of such Acquisition) a first priority perfected security interest
(subject to a Permitted Lien) in all property (including Equity Interests but
excluding any Excluded Property) acquired with respect to the Target in
accordance with the terms of Section 6.13 and the Target, if a Person, shall
have executed a Joinder Agreement in accordance with the terms of Section 6.12;

(d)  such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target;

(e)  the aggregate Cost of Acquisition paid by the Loan Parties and their
Subsidiaries for all such Acquisitions made during the term of this Agreement
shall not exceed $400,000,000; provided, that, for the period from the Closing
Date to the first anniversary thereof, the aggregate Cost of Acquisition paid by
the Loan Parties and their Subsidiaries for all such Acquisitions made during
such period shall not exceed $250,000,000; and

(f)  such Acquisition is not a Transformative Acquisition.

“Permitted Call Spread Transaction” means (a) any call or capped call option (or
substantively equivalent derivative transaction) relating to the Common Stock
(or other securities or property following a merger event, reclassification or
other change of the Common Stock) purchased by the Borrower in connection with
the issuance of any Permitted Convertible Indebtedness and settled in Common
Stock (or such other securities or property), cash or a combination thereof
(such amount of cash determined by reference to the price of the Common Stock or
such other securities or property), and cash in lieu of fractional shares of
Common Stock, and (b) any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) relating to the Common Stock
(or other securities or property following a merger event, reclassification or
other change of the Common Stock) sold by the Borrower substantially
concurrently with any purchase by the Borrower of a Permitted Call Spread
Transaction described in clause (a) and settled in Common Stock (or such other
securities or property), cash or a combination thereof (such amount of cash
determined by reference to the price of the Common Stock or such other
securities or

24

 

--------------------------------------------------------------------------------

 

property), and cash in lieu of fractional shares of Common Stock; provided that
the terms, conditions and covenants of each such transaction described in clause
(a) or clause (b) shall be such as are customary for transactions of such type
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).

“Permitted Convertible Indebtedness” means Permitted Unsecured Indebtedness that
is convertible into shares of Common Stock (or other securities or property
following a merger event, reclassification or other change of the Common Stock),
cash or a combination thereof (such amount of cash determined by reference to
the price of the Common Stock or such other securities or property), and cash in
lieu of fractional shares of Common Stock.

“Permitted Holders” means Mark Pincus and his Controlled Investment Affiliates.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness,
any refinancing of such Indebtedness; provided, that, (a) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so refinanced except by
an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees, premiums, penalties and expenses reasonably
incurred, in connection with such refinancing, (b) if the Indebtedness being
refinanced is subordinated in right of payment to the Obligations, the
Indebtedness resulting from such refinancing is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lender as those
contained in the documentation governing the Indebtedness being refinanced, (c)
if the Indebtedness being refinanced is secured, no Lien relating thereto shall
be expanded to cover any additional property of the Borrower or any Subsidiary,
and (d) such Permitted Refinancing Indebtedness is not recourse to any of the
Borrower or any Subsidiary that is not an obligor of the Indebtedness being so
refinanced.  For the avoidance of doubt, it is understood that a Permitted
Refinancing Indebtedness may constitute a portion of an issuance of Indebtedness
in excess of the amount of such Permitted Refinancing Indebtedness; provided,
that, such excess amount is otherwise permitted to be incurred under Section
7.02.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that, if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower;
provided, that, (a) the final maturity date of such Indebtedness is not prior to
the date that is 91 days after the Maturity Date, (b) such Indebtedness is not
subject to any scheduled principal payments (other than at the maturity
thereof), scheduled prepayments, scheduled repurchases, scheduled redemptions or
scheduled sinking fund prior to the date that is 91 days after the Maturity Date
(it being understood that any required repurchase at the option of the holders
thereof upon a fundamental change (or equivalent term thereunder), asset sale or
casualty event in accordance with the terms of such Indebtedness shall not be
considered “scheduled” for this purpose), (c) no Subsidiary shall Guarantee such
Indebtedness if such Subsidiary does not also provide a Guarantee of the Secured
Obligations and (d) the other terms, conditions and covenants of such
Indebtedness shall be such as are customary for transactions of such type and,
in the case of any Permitted Unsecured Indebtedness constituting Permitted
Refinancing Indebtedness, are otherwise no more restrictive

25

 

--------------------------------------------------------------------------------

 

taken as a whole than the terms, conditions and covenants in this Agreement (in
each case, as determined by the board of directors of the Borrower, or a
committee thereof, in good faith).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to any transaction
(including any Disposition of all or substantially all of a division or a line
of business and any Acquisition, whether actual or proposed), that for purposes
of determining compliance with the financial covenants set forth in
Section 7.11, each such transaction or proposed transaction (including the
incurrence of Indebtedness therewith) shall be deemed to have occurred on and as
of the first day of the relevant Measurement Period, and the following pro forma
adjustments shall be made:

(a)  in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b)  in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c)  interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d)  any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period, to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

26

 

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, chief operating officer, treasurer,
assistant treasurer or controller of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Lender or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Lender. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Lender, each Responsible
Officer will provide an incumbency certificate and to the extent requested by
the Lender, appropriate authorization documentation, in form and substance
reasonably satisfactory to the Lender.

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares (or equivalent) of any class of Equity Interests of the Borrower or
any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Equity Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding and (d) any optional repurchase, prepayment, defeasance or
redemption made in cash of Permitted Unsecured Indebtedness.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01 and (b) issue Letters of Credit for the
account of the Borrower pursuant to Section 2.03. The Revolving Commitment on
the Closing Date shall be $200,000,000.

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitment at such time.

“Revolving Facility Reduction Event” has the meaning specified in Section
2.05(b)(i).

27

 

--------------------------------------------------------------------------------

 

“Revolving Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(c)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and the Lender or an Affiliate of
the Lender.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VII between any Loan
Party and any of its Subsidiaries and the Lender or an Affiliate of the Lender.

“Secured Obligations” means (a) in the case of the Borrower, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, expenses and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding and (b) in the case of any Guarantor, such Guarantor’s
Guaranteed Obligations; provided, that, Secured Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“Secured Parties” means, collectively, the Lender, the Affiliates of the Lender
(if any) party to Secured Cash Management Agreements and Secured Hedge
Agreements and the Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

28

 

--------------------------------------------------------------------------------

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Stronghold” means Small Giant Games Oy, a company organized under the laws of
Finland.

“Stronghold Acquisition” means the Acquisition by the Borrower or any other Loan
Party of Stronghold.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any

29

 

--------------------------------------------------------------------------------

 

date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include the Lender or any Affiliate of the Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the definition of “Permitted Acquisition”.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transformative Acquisition” means any Acquisition, the aggregate cash and
non-cash consideration for which exceeds thirty-three percent (33%) of the
market capitalization of the Borrower as measured at the close of business on
the Business Day immediately preceding the date on which the definitive
documentation with respect to such Acquisition is executed.

“Threshold Amount” means $30,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors

30

 

--------------------------------------------------------------------------------

 

(or persons performing similar functions) of such Person, even though the right
to so vote has been suspended by the happening of such contingency.

“Wholly-owned Subsidiary” of a Person means any Subsidiary of such Person all of
the outstanding Equity Interests (other than directors’ qualifying shares and
Equity Interests held by other Persons to the extent such Equity Interests are
required by applicable law to be held by a Person other than the Borrower or one
of its Subsidiaries) of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-owned Subsidiaries of such
Person, or by such Person and one or more Wholly-owned Subsidiaries of such
Person. Unless otherwise specified, all references herein to a “Wholly-owned
Subsidiary” or to “Wholly-owned Subsidiaries” shall refer to a Wholly-owned
Subsidiary or Wholly-owned Subsidiaries of the Borrower.

“Write-down and Conversion Powers” means (a) in relation to an EEA Member
Country which has implemented, or which at any time implements, Article 55 of
Directive 2014/59/EU establishing a framework for the recovery and resolution of
credit institutions and investment firms, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time, and (b) in relation to any other applicable Bail-In Legislation, (i) any
powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers, and
(ii) any similar or analogous powers under that Bail-In Legislation.

1.02  Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or

31

 

--------------------------------------------------------------------------------

 

regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03  Accounting Terms.

(a)  Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries (including any Permitted Convertible Indebtedness) shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

(b)  Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided,
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
all obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions, calculations and covenants for purpose of this
Agreement (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as capitalized lease obligations in accordance with GAAP.

(c)  Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

32

 

--------------------------------------------------------------------------------

 

(d)  Pro Forma Treatment. Each Disposition in excess of the Threshold Amount and
each Acquisition, in each case, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11, determining
the Applicable Rate and determining compliance with any other financial ratio or
test (including in determining any incurrence or maintenance ratios or tests),
in each case, be given Pro Forma Effect as of the first day of such Measurement
Period

(e)  Limited Condition Acquisitions.  Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (i) compliance
with any basket, financial ratio or test, (ii) the absence of a Default or an
Event of Default or (iii) a determination as to whether the representations and
warranties contained in this Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect), in each case in connection
with the consummation of a Limited Condition Acquisition, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower, (A) on the date of the execution of the definitive agreement with
respect to such Limited Condition Acquisition (such date, the “LCA Test Date”),
or (B) on the date on which such Limited Condition Acquisition is consummated,
in either case, after giving effect to the relevant Limited Condition
Acquisition and any related incurrence of Indebtedness, on a Pro Forma Basis;
provided, that, notwithstanding the foregoing, in connection with any Limited
Condition Acquisition, such Limited Condition Acquisition and the related
Indebtedness to be incurred in connection therewith and the use of proceeds
thereof shall be deemed incurred and/or applied at the LCA Test Date (until such
time as the Indebtedness is actually incurred or the applicable definitive
agreement is terminated without actually consummating the applicable Limited
Condition Acquisition) and outstanding thereafter for purposes of determining
Pro Forma Compliance with any financial ratio or test (it being understood and
agreed that for purposes of determining Pro Forma Compliance in connection with
the making of any Restricted Payment, the Borrower shall demonstrate compliance
with the applicable test both after giving effect to the applicable Limited
Condition Acquisition and assuming that such transaction had not occurred).  For
the avoidance of doubt, if any of such ratios or amounts for which compliance
was determined or tested as of the LCA Test Date are thereafter exceeded or
otherwise failed to have been complied with as a result of fluctuations in such
ratio or amount (including due to fluctuations in Consolidated EBITDA), at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios or amounts will not be deemed to have been exceeded or failed to be
complied with as a result of such fluctuations solely for purposes of
determining whether the relevant Limited Condition Acquisition is permitted to
be consummated or taken.  It is understood and agreed that this Section 1.03(e)
shall not limit the conditions set forth in Section 4.02 with respect to any
proposed Credit Extension in connection with a Limited Condition Acquisition or
otherwise.

1.04  Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

33

 

--------------------------------------------------------------------------------

 

1.05  Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.

1.06  Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07  UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

Article II

REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

2.01  Revolving Loans.

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower, in Dollars, from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Revolving Commitment; provided, that, after giving effect to any Revolving
Borrowing, the Total Revolving Outstandings shall not exceed the Revolving
Facility. Within the limits of the Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow Revolving Loans,
prepay under Section 2.04, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, that, any Revolving Borrowings made on the Closing Date or any of the
three (3) Business Days following the Closing Date shall be made as Base Rate
Loans unless the Borrower delivers a customary funding indemnity letter not less
than three (3) Business Days prior to the date of such Revolving Borrowing.

2.02  Borrowings, Conversions and Continuations of Loans.

(a)  Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Lender, which may be given by (A)
telephone or (B) a Loan Notice; provided, that, any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or

34

 

--------------------------------------------------------------------------------

 

continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be, unless otherwise agreed by Lender, in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans shall
be, unless otherwise agreed by Lender, in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, in connection with any
conversion or continuation thereof, if less, the entire principal amount thereof
then outstanding). Each Loan Notice (whether telephonic or written) shall
specify (A) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Loans, as the case may
be, (B) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (C) the principal amount of Loans
to be borrowed, converted or continued, (D) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (E) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b)  Advances. Following receipt of a Loan Notice, upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Lender shall make the requested
funds available to the Borrower either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Lender by the Borrower.

(c)  Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Lender, and the Lender may demand that any or all of
the outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d)  Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten (10)
Interest Periods in effect.

2.03  Letters of Credit.

(a)  The Letter of Credit Commitment.

(i)  Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (B) to honor drawings under the Letters of Credit; provided, that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Revolving Facility and
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit

35

 

--------------------------------------------------------------------------------

 

Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)  The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A)  subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lender has approved such expiry date;

(B)  the expiry date of the requested Letter of Credit would occur more than one
year after the Maturity Date;

(C)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(D)  the issuance of the Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally;

(E)  except as otherwise agreed by the Lender, the Letter of Credit is in an
initial stated amount less than $100,000;

(F)  the Letter of Credit is to be denominated in a currency other than Dollars;
or

(G)  the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii)  The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(b)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

36

 

--------------------------------------------------------------------------------

 

(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower and/or such Subsidiary, as required by the L/C Issuer. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the Lender, by personal delivery or by any other means acceptable to the
Lender. Such Letter of Credit Application must be received by the Lender not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Lender may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the Lender: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the Lender may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Lender (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the Lender may require.
Additionally, the Borrower shall furnish to the Lender such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Lender may require.

(ii)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided, that, any such Auto-Extension Letter of Credit must
permit the Lender to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Lender, the Borrower shall not be required to make a specific
request to the Lender for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lender shall permit the extension of such Letter of
Credit; provided, that, the Lender shall not permit any such extension if
(A) the Lender has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date from the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and directing the Lender not to permit such extension.

37

 

--------------------------------------------------------------------------------

 

(c)  Drawings and Reimbursements. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
Lender shall notify the Borrower thereof. Not later than 11:00 a.m. on the date
of any payment by the Lender under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the Lender in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the Lender by such time,
the Borrower shall be deemed to have requested a Revolving Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans. Any notice given by the Lender pursuant to this Section 2.03(c) may
be given by telephone if immediately confirmed in writing; provided, that, the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(d)  Obligations Absolute. The obligation of the Borrower to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)  any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)  waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrower or any waiver by the Lender
which does not in fact materially prejudice the Borrower;

(v)  honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi)  any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii)  any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors,

38

 

--------------------------------------------------------------------------------

 

liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii)  any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

(e)  Role of the Lender. The Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, that, this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in Section 2.03(d). In furtherance
and not in limitation of the foregoing, the Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Lender shall not be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The Lender may send a Letter of Credit or conduct
any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(f)  Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Lender and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the Lender shall not be responsible to the Borrower for, and the
Lender’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the
Lender or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(g)  Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Eurodollar Rate Loans times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such

39

 

--------------------------------------------------------------------------------

 

Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(h)  Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i)  Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04  Prepayments.

(a)  Optional. The Borrower may, upon notice to the Lender pursuant to delivery
to the Lender of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty subject to Section 3.05; provided, that, unless otherwise agreed by the
Lender (i) such notice must be received by Lender not later than 11:00 a.m.
(A) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(b)  Mandatory.

(i)  Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, that, the Borrower shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.04(b)(i)
unless, after the prepayment of the Revolving Loans, the Total Revolving
Outstandings exceed the Revolving Facility at such time.

(A)  Application of Payments. Prepayments of the Revolving Facility made
pursuant to this Section 2.04(b), first, shall be applied to the outstanding
Revolving Loans, and, second, shall be used to Cash Collateralize the remaining

40

 

--------------------------------------------------------------------------------

 

L/C Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party that
has provided Cash Collateral) to reimburse the Lender.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in inverse order of Interest Period maturities. All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.05  Termination or Reduction of Revolving Facility.

(a)  Optional. The Borrower may, upon notice to the Lender, terminate the
Revolving Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Facility or the Letter of Credit Sublimit;
provided, that, (i) any such notice shall be received by the Lender not later
than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Facility or (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.  A notice of termination of the Revolving Facility delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the consummation of any other transaction, in which
case such notice may (subject to Section 3.05) be revoked by the Borrower (by
notice to the Lender on or prior to the specified effective date) if such
condition is not satisfied.

(b)  Mandatory.

(i)  The Revolving Facility shall be automatically and permanently reduced by an
amount equal to $50,000,000 (provided, that, in no event shall the Revolving
Facility be reduced to less than $150,000,000) (such reduction of the Revolving
Facility, to the extent it occurs, a “Revolving Facility Reduction Event”) on
the earliest to occur of (A) the date of the Disposition of the Corporate
Headquarters, (B) the date of receipt by any Loan Party of Net Cash Proceeds
from an Involuntary Disposition of the Corporate Headquarters in an aggregate
amount in excess of $5,000,000 to the extent such Net Cash Proceeds are not
reinvested in assets (excluding current assets as classified by GAAP) that are
useful in the business of the Borrower and its Subsidiaries within eighteen (18)
months of the date of such Involuntary Disposition (it being understood that any
such Net Cash Proceeds not so reinvested shall be deemed to have been received
on the Business Day immediately following the expiration of such eighteen (18)
month period), and (C) the date that is the first anniversary of the Closing
Date (the “Mortgage Notice Date”); provided, that, in the case of this
clause (C), if the Borrower has delivered written notice to the Lender electing
to grant a Mortgage (subject to Permitted Liens) in the Corporate Headquarters
in favor of the Lender for the benefit of the Secured Parties to secure the
Secured Obligations (the “Collateral Notice”) on or prior to the Mortgage Notice
Date, the Revolving Facility shall not be reduced pursuant to this
Section 2.05(b)(i)(C) so long as the Borrower shall have, on or prior to the
date that is ninety (90) days (or such extended period of time as agreed to by
the Lender in its reasonable discretion) after the Mortgage Notice Date,
provided to

41

 

--------------------------------------------------------------------------------

 

the Lender a Mortgage and such Mortgaged Property Support Documents as the
Lender may request to cause the Corporate Headquarters to be subject at all
times to a Mortgage (subject to Permitted Liens) in favor of the Lender for the
benefit of the Secured Parties to secure the Secured Obligations.  For the
avoidance of doubt, the automatic and permanent reduction in the Revolving
Facility on the dates contemplated in clauses (A) and (B) above shall occur at
any time such Disposition occurs or such Net Cash Proceeds are received, as
applicable, whether prior to or after the date the Borrower delivers the
Collateral Notice and/or the a Mortgage and Mortgaged Property Support Documents
for the Corporate Headquarters pursuant to clause (C) above.

(ii)  If after giving effect to any reduction or termination of the Revolving
Facility under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

(c)  Payment of Fees. All fees in respect of the Revolving Facility accrued
until the effective date of any termination of the Revolving Facility shall be
paid on the effective date of such termination.

2.06  Repayment of Loans.

The Borrower shall repay to the Lender on the Maturity Date for the Revolving
Facility the aggregate principal amount of all Revolving Loans outstanding on
such date.

2.07  Interest and Default Rate.

(a)  Interest. Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a rate that is less than zero, such rate shall be deemed zero for
purposes of this Agreement.

(b)  Default Rate.

(i)  If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)  If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)  Upon the written notice of the Lender to the Borrower, while any Event of
Default exists (including a payment default), all outstanding Obligations
(including Letter

42

 

--------------------------------------------------------------------------------

 

of Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)  Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.08  Fees.

In addition to certain fees described in Section 2.03(g):

(a)  Commitment Fee. The Borrower shall pay to the Lender a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Revolving
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Loans plus
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b)  Other Fees.

(i)  The Borrower shall pay to the Lender fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii)  The Borrower shall pay to the Lender such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.09  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)  Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that, any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10, bear
interest for one (1) day. Each determination by the Lender of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

43

 

--------------------------------------------------------------------------------

 

(b)  Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender promptly on demand by the Lender (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Lender under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Revolving
Commitment and the repayment of all other Obligations hereunder.

2.10  Payments Generally.

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Except as otherwise specifically provided for
in this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

2.11  Cash Collateral.

(a)  Certain Credit Support Events. If (i) as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, or (ii) the Borrower shall be
required to provide Cash Collateral pursuant to the terms hereof, the Borrower
shall immediately following any request by the Lender, provide Cash Collateral
in an amount not less than the applicable Minimum Collateral Amount.

(b)  Grant of Security Interest. The Borrower hereby grants to (and subjects to
the control of) the Lender and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.11(c). If at any time the Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
the Lender, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Lender, pay or provide to the Lender additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest bearing deposit accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c)  Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.11 or Sections
2.03, 2.04 or 8.02 in respect of

44

 

--------------------------------------------------------------------------------

 

Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.

(d)  Release. Cash Collateral (or the appropriate portion thereof) provided to
secure obligations shall be released promptly following (i) the elimination of
the applicable obligations giving rise thereto or (ii) the determination by the
Lender that there exists excess Cash Collateral; provided, that, (i) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (ii) the Person providing Cash Collateral and the Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
obligations.

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01  Taxes.

If any payments to the Lender under any Loan Document are made from outside the
United States, the Borrower will not deduct any foreign Taxes imposed as a
result of such payments (“Foreign Indemnified Taxes”) from any payments it makes
to the Lender. If any such Foreign Indemnified Taxes are imposed on any payments
made by the Borrower (including payments under this paragraph), the Borrower
will pay such Foreign Indemnified Taxes and will also pay to the Lender, at the
time interest is paid, any additional amount which the Lender reasonably and
timely specifies as necessary to preserve the after-Tax yield the Lender would
have received if such Foreign Indemnified Taxes had not been imposed. As soon as
practicable after any payment of Foreign Indemnified Taxes by any Loan Party to
a Governmental Authority, as provided in this Section 3.01, the Borrower will
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

The Borrower will confirm that it has paid the Foreign Indemnified Taxes by
giving the Lender official tax receipts (or notarized copies) within thirty (30)
days after the due date.

3.02  Illegality.

If Lender determines in good faith that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by Lender to the Borrower, (a) any obligation of
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (b) if such notice
asserts the illegality of Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of Lender
shall, if necessary to avoid such illegality, be determined by Lender without
reference to the Eurodollar Rate component of the Base Rate, in each case until
Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (i) the Borrower
shall, upon demand from Lender, prepay or, if applicable, convert all

45

 

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans of Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of Lender shall, if necessary to avoid such illegality, be
determined by Lender without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if Lender may not lawfully continue to maintain such Eurodollar
Rate Loans and (ii) if such notice asserts the illegality of Lender determining
or charging interest rates based upon the Eurodollar Rate, the Lender shall
during the period of such suspension compute the Base Rate applicable to Lender
without reference to the Eurodollar Rate component thereof until the Borrower is
advised in writing by Lender that it is no longer illegal for Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03  Inability to Determine Rates.

(a)  If in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof, (i) the Lender determines in good faith
that (A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to this clause (i), “Impacted Loans”)
or (ii) the Lender determines in its reasonable discretion that for any reason,
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lender of funding such Eurodollar Rate Loan, the Lender will promptly so notify
the Borrower. Thereafter, (x) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b)  Notwithstanding the foregoing, if the Lender has made the determination
described in clause (a)(i) of this Section, the Lender, in consultation with the
Borrower, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (i) the Lender revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Lender notifies
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to the Lender of funding the Impacted Loans or (iii) the Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for the Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of the Lender to do any of the foregoing and
provides the Borrower written notice thereof.

(c)  Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Lender determines (which determination shall be
conclusive absent manifest error), or the Borrower notifies the Lender that the
Borrower has determined, that:

46

 

--------------------------------------------------------------------------------

 

(i)  adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)  the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Lender has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

(iii)  syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by Lender or receipt by the
Lender of such notice, as applicable, the Lender and the Borrower may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective immediately thereafter.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Lender will promptly so notify the Borrower.  Thereafter, (x)
the obligation of the Lender to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04  Increased Costs; Reserves on Eurodollar Rate Loans.

(a)  Increased Costs Generally. If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii)  subject the Lender to any Taxes (other than (A) Foreign Indemnified Taxes,
(B) Other Connection Taxes imposed on or measured by net income (however
denominated), franchise Taxes, or branch profits Taxes, and (C) U.S. federal
withholding

47

 

--------------------------------------------------------------------------------

 

Taxes, including FATCA withholding Taxes, imposed on amounts payable to or for
the account of the Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (1) the Lender
acquires an interest in such Loan or Commitment or (2) the Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.01
or this Section 3.04, amounts with respect to such Taxes were payable either to
the Lender’s assignor immediately before the Lender became a party hereto or to
the Lender immediately before it changed its lending office) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)  impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by the Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

(b)  Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Commitment of the Lender or the Loans made by or the Letters of Credit
issued by the Lender, to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

(c)  Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in clause (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d)  Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Revolving Commitment or the funding of the Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Revolving Commitment or Loan by the Lender (as determined

48

 

--------------------------------------------------------------------------------

 

by the Lender in good faith, which determination shall be conclusive absent
manifest error), which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided, that, the Borrower shall have
received at least ten (10) days’ prior notice of such additional interest or
costs from the Lender. If the Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

(e)  Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided,
that, the Borrower shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six (6) month period referred to above shall
be extended to include the period of retroactive effect thereof).

3.05  Compensation for Losses.

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

(b)  any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by the Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.  A certificate (which shall be in reasonable detail) showing
the bases for the determinations set forth in this Section 3.05 by the Lender as
to any additional amounts payable pursuant to this Section 3.05 shall be
submitted by the Lender to the Borrower.  Determinations by the Lender under
this Section 3.05 and determinations set forth in any such certificate shall be
made in good faith.

3.06  Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Revolving Commitment, repayment of all other Obligations
hereunder.

49

 

--------------------------------------------------------------------------------

 

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01  Conditions of Initial Credit Extension.

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a)  Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) counterparts of the Security Agreement and each other
Collateral Document required to be executed on the Closing Date, executed by a
Responsible Officer of the applicable Loan Parties and a duly authorized officer
of each other Person party thereto, as applicable and (iii) counterparts of any
other Loan Document, executed by a Responsible Officer of the applicable Loan
Party and a duly authorized officer of each other Person party thereto.

(b)  Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

(c)  Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.

(d)  Personal Property Collateral. The Lender shall have received, in form and
substance reasonably satisfactory to the Lender:

(i)  (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii)  searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Lender in order to perfect the Lender’s security interest in the
Intellectual Property;

(iii)  completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Lender’s reasonable discretion, to perfect the Lender’s
security interest in the Collateral;

(iv)  stock or membership certificates, if any, evidencing the Pledged Equity
and undated stock or transfer powers duly executed in blank, in each case to the
extent such Pledged Equity is certificated; provided, that, to the extent such
foregoing deliverables are not provided by the Closing Date, they shall be
delivered within sixty (60) days of the

50

 

--------------------------------------------------------------------------------

 

Closing Date (or such longer period as permitted by the Lender in its reasonable
discretion); and

(v)  with respect to the intercompany revolving arrangement between the Borrower
and Zynga Game International Limited identified on Schedule 7.02, an
acknowledgment and consent from Zynga Game International Limited to the grant of
a security interest therein to the Lender for the benefit of the Secured Parties
and to the exercise of remedies by the Lender with respect to such security
interest (including an agreement to render performance thereunder to the Lender
or its transferee after such exercise of remedies by the Lender); provided,
that, (A) to the extent such foregoing deliverables are not provided by the
Closing Date, they shall be delivered within sixty (60) days of the Closing Date
(or such longer period as permitted by the Lender in its reasonable discretion)
and (B) to the extent that, prior to the date provided in the immediately
preceding clause (A), the obligations under such intercompany revolving
arrangement are permanently satisfied (including by way of cancellation of such
Indebtedness or contribution of such Indebtedness to capital or similar
arrangement), the delivery of such foregoing deliverables shall no longer be
required and the obligations under this clause (v) shall be deemed satisfied.

(e)  Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Lender shall have received copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents or as required by the Lender; provided, that, to the extent
such foregoing deliverables are not provided by the Closing Date, they shall be
delivered within sixty (60) days of the Closing Date (or such longer period as
permitted by the Lender in its reasonable discretion).

(f)  Existing Indebtedness of the Loan Parties. All of the existing Indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted to exist pursuant to Section 7.02) shall be repaid in full and all
security interests related thereto shall be terminated on or prior to the
Closing Date.

(g)  Fees and Expenses. The Lender shall have received all fees and expenses, if
any, owing pursuant to the Fee Letter and Section 2.08.

(h)  KYC Information.

(i)  The Borrower shall have provided to the Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least three (3) days prior to the Closing Date.

(ii)  At least three (3) days prior to the Closing Date, the Borrower (if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation) shall deliver a Beneficial Ownership Certification in relation to
the Borrower.

4.02  Conditions to all Credit Extensions.

51

 

--------------------------------------------------------------------------------

 

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)  Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall (i) with respect to representations
and warranties that contain a materiality qualification, be true and correct on
and as of the date of such Credit Extension and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b)  Default. No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)  Request for Credit Extension. The Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

5.01  Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (other than with respect to a Loan Party), (b)(i) or (c), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

5.02  Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Permitted
Lien) under, or

52

 

--------------------------------------------------------------------------------

 

require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any material order, injunction, writ or
decree of any Governmental Authority or any material arbitral award to which
such Person or its property is subject; or (c) violate any Law, except in the
case referred to in clause (b)(i), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.03  Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained, (ii) filings to perfect the Liens created by the
Collateral Documents and (iii) notices required by Law and other actions in each
case expressly contemplated under the Loan Documents in connection with
enforcement actions.

5.04  Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and the enforcement thereof
and subject to general principals of equity.

5.05  Financial Statements; No Material Adverse Effect.

(a)  Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations,
comprehensive income, changes in stockholders’ equity and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities required to be set
forth therein in accordance with GAAP as of the date thereof.

(b)  Quarterly Financial Statements. The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries dated September 30, 2017, and the related
Consolidated statements of operations, comprehensive income and cash flows for
the fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations, comprehensive income and cash flows for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

53

 

--------------------------------------------------------------------------------

 

(c)  Material Adverse Effect. Since the date of the balance sheet included in
the Audited Financial Statements, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.

5.06  Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.

5.07  No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing.

5.08  Ownership of Property.

Each Loan Party and each of its Subsidiaries has record title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.09  Environmental Compliance.

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(a)  The Loan Parties and their respective Subsidiaries are in compliance with
all existing Environmental Laws and have not received written notice of any
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties.

(b)  (i) To the knowledge of the Loan Parties, none of the properties currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list; (ii) there are no and, to the knowledge of the
Loan Parties, never have been any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries; (iii) there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on any property
currently or, to the knowledge of the Loan Parties, formerly owned or operated
by any Loan Party or any of its Subsidiaries.

54

 

--------------------------------------------------------------------------------

 

(c)  Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

5.10  Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.

5.11  Taxes.

Each Loan Party and its Subsidiaries have filed all federal and material state
and other Tax returns and reports required to be filed, and have paid all
federal and material state and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed Tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect, nor is there any Tax
sharing agreement applicable to the Borrower or any Subsidiary (other than any
such agreement the sole parties to which are the Borrower and/or any Subsidiary
and any agreement entered into in the ordinary course of business the primary
subject matter of which is not Taxes).

5.12  ERISA Compliance.

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or is subject to a favorable opinion
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b)  There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)  (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that would reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan,

55

 

--------------------------------------------------------------------------------

 

and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that would
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, except where any of the foregoing in any of clauses (i) through
(vi) above has or could reasonably be expected to have a Material Adverse
Effect.

(d)  The Borrower represents and warrants as of the Closing Date that it is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Revolving Commitment.

5.13  Margin Regulations; Investment Company Act.

(a)  Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and the Lender or any Affiliate of the Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)  Investment Company Act. Neither the Borrower nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.14  Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished), when taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that projections are subject to
certain contingencies and assumptions beyond the control of the Borrower and its
Subsidiaries, and no assurance can be given that such projections will be
realized). As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

56

 

--------------------------------------------------------------------------------

 

5.15  Solvency.

The Loan Parties are, together with their Subsidiaries on a Consolidated basis,
Solvent.

5.16  Labor.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any strike, lockout or other labor dispute, that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.17  Sanctions Concerns and Anti-Corruption Laws.

(a)  Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

(b)  Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

5.18  Subsidiaries; Equity Interests; Loan Parties.

(a)  Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.18(a) is the following information which is true and
complete in all respects as of the Closing Date: (i) a complete and accurate
list of all Subsidiaries, joint ventures and partnerships and other equity
investments of the Loan Parties, (ii) the number of shares of each class of
Equity Interests in each Subsidiary outstanding, (iii) the number and percentage
of outstanding shares of each class of Equity Interests owned by the Loan
Parties and their Subsidiaries and (iv) the class or nature of such Equity
Interests (i.e., voting, non-voting, preferred, etc.). The outstanding Equity
Interests in all Subsidiaries are validly issued and are owned free and clear of
all Liens (other than Permitted Liens). There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
compensatory equity awards granted to employees or directors and directors’
qualifying shares) of any nature relating to the Equity Interests of any Loan
Party or any Subsidiary thereof, except as not prohibited under the Loan
Documents.

(b)  Loan Parties. Set forth on Schedule 5.18(b) of the Disclosure Letter is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
the following as to each Loan Party: (i) the exact legal name, (ii) any former
legal names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number, (ix) the organization identification number,
(x) ownership information (e.g., publicly held or if private or partnership, the
owners and partners of each of the Loan Parties) and (xi) the industry or nature
of business of such Loan Party.

57

 

--------------------------------------------------------------------------------

 

5.19  Collateral Representations.

(a)  Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender a legal, valid and enforceable first
priority Lien (subject to Permitted Liens) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date or as contemplated hereby or by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens, except that the Mortgage, if any, for the Corporate
Headquarters should be recorded in the official records of the County of San
Francisco in California.

(b)  Intellectual Property. (i) Set forth on Schedule 5.19(b) of the Disclosure
Letter, as of the Closing Date, is a list of all U.S. registered or issued
Intellectual Property (including all applications for registration and issuance)
owned by each of the Loan Parties or that each of the Loan Parties has the right
to (including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Lender). (ii) Set forth on Schedule 5.19(b) of the Disclosure
Letter, as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02, is a true and complete
description of (A) each internet domain name registered to such Loan Party or in
which such Loan Party has ownership, operating or registration rights, (B) the
name and address of the registrar for such internet domain name, (C) the
registration identification information for such internet domain name, (D) the
name and address of each operator of each other internet site, internet search
engine, internet directory or Web browser with whom such Loan Party maintains
any advertising or linking relationship which is material to the operation of or
flow of internet traffic to such Loan Party’s website and (E) each technology
licensing and other agreement that is material to the operation of such Loan
Party’s website or to the advertising and linking relationship described in the
foregoing clause (D), and the name and address of each other party to such
agreement.

(c)  Real Properties. Set forth on Schedule 5.19(c) of the Disclosure Letter is
a list of all real property owned by any Loan Party (including the name of the
Loan Party owning such property and the property address), in each case as of
the Closing Date.

5.20  EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

5.21  Regulation H.

The real property (and improvements thereon) that is required to be subject to
the Mortgage herein is not a Flood Hazard Property unless the Lender shall have
received the following: (a) the applicable Loan Party’s written acknowledgment
of receipt of written notification (i) as to the fact that such real property is
a Flood Hazard Property, (ii) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program and (iii) such other flood hazard determination forms, notices
and confirmations thereof as requested by the Lender and (b) if the community in
which such Flood Hazard Property is located is participating in the National
Flood Insurance Program, copies of insurance policies or certificates of
insurance of the applicable Loan Party evidencing flood insurance reasonably
satisfactory to the Lender and naming the Lender as a loss payee. All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

58

 

--------------------------------------------------------------------------------

 

5.22  Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries owns, or possesses the right to use
pursuant to a transferrable and irrevocable license, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, in each case, except to the extent failure to do so
would be a Material Adverse Effect. To the knowledge of the Borrower, neither
the operation of the business of any Loan Party or any Subsidiary nor any slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any rights held by any other Person to
the extent such infringement would be reasonably likely to cause a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened, which, either individually or
in the aggregate, would, if adversely determined, reasonably be expected to have
a Material Adverse Effect.

Article VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

6.01  Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)  Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or, if
earlier, fifteen (15) days after the date required to be filed with the SEC)
(commencing with the fiscal year ending December 31, 2018), a Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related Consolidated statements of operations, comprehensive
income, stockholders’ equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.

(b)  Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, five (5) days
after the date required to be filed with the SEC) (commencing with the fiscal
quarter ending March 31, 2019), a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of operations, comprehensive income and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP in all material respects, certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrower as fairly presenting in all material respects in
accordance

59

 

--------------------------------------------------------------------------------

 

with GAAP the financial condition, results of operations, comprehensive income
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes.

6.02  Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a)  Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller which is a Responsible Officer of the Borrower. Unless
the Lender requests executed originals, delivery of the Compliance Certificate
may be by electronic communication including fax or e-mail and shall be deemed
to be an original and authentic counterpart thereof for all purposes.

(b)  Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), an updated Schedule 5.19(b) to this
Agreement, to the extent permitted to be updated pursuant to the terms of this
Agreement, which may be attached to the Compliance Certificate, to the extent
required to make the representation related to such Schedule true and correct as
of the date of such Compliance Certificate.

(c)  Business Plan and Budget.  As soon as available, but in any event within
ninety (90) days after the first day of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2019), an annual business
plan and budget of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Lender, of a Consolidated statement of operations of the
Borrower and its Subsidiaries for such fiscal year.

(d)  SEC Notices. Promptly after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof.

(e)  Know Your Customer Information. Promptly following any request therefor,
information and documentation reasonably requested by the Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

(f)  Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 1.01(a); or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender).

60

 

--------------------------------------------------------------------------------

 

6.03  Notices.

Promptly notify the Lender:

(a)  of the occurrence of any Default;

(b)  of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;

(c)  of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.09(b); and

(d)  of the Disposition of the Corporate Headquarters and the effective date
thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04  Payment of Obligations.

Pay and discharge all its material obligations and liabilities, including
(a) all material Tax liabilities upon it or its properties or assets, prior to
delinquency or the date on which penalties attach thereto unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien (other than Permitted Liens) upon its property; and (c) all
Indebtedness with an outstanding principal amount in excess of the Threshold
Amount, as and when due and payable, but subject to applicable grace and notice
periods and any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

6.05  Preservation of Existence, Etc.

(a)  Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05 unless (other than with
respect to the preservation of the existence of the Borrower) the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(b)  Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

(c)  Preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

6.06  Maintenance of Properties.

61

 

--------------------------------------------------------------------------------

 

(a)  Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted except to the extent failure to do so would
reasonably be expected to have a Material Adverse Effect; and

(b)  With respect to its material properties and equipment necessary in the
operation of its business, make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.07  Maintenance of Insurance.

(a)  Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including flood hazard insurance on all Flood Hazard
Properties, on such terms and in such amounts as required by the National Flood
Insurance Reform Act of 1994.

(b)  Evidence of Insurance. Cause the Lender to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and request, unless otherwise agreed to
by the Lender, each provider of any such insurance to agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
the Lender that it will give the Lender thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten (10)
days prior notice in the case of cancellation due to the nonpayment of
premiums). Upon written request of the Lender and no more than once annually
after the expiration of current insurance coverage, the Loan Parties shall
provide, or cause to be provided, to the Lender, such evidence of insurance as
required by the Lender, including, but not limited to: (i) certified copies of
such insurance policies, (ii) evidence of such insurance policies (including as
applicable ACORD Form 28 certificates (or similar form of insurance
certificate), and ACORD Form 25 certificates (or similar form of insurance
certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Lender for the benefit of the
Secured Parties is not on the declarations page for such policy.

(c)  Redesignation. Solely to the extent the Corporate Headquarters is required
to be subject to a Mortgage hereunder, promptly notify the Lender if the
Corporate Headquarters is, or becomes, a Flood Hazard Property.

(d)  Post-Closing Requirements.  To the extent that any requirements of the
first sentence of Section 6.07(b) are not satisfied on the Closing Date, the
Borrower may satisfy such requirements within sixty (60) days of the Closing
Date (as such period may be extended by the Lender in its reasonable
discretion).

6.08  Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

62

 

--------------------------------------------------------------------------------

 

6.09  Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
(except for changes in the application of which the Borrower’s accountants
concur) shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

6.10  Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, that, (a) so long as
no Event of Default exists and is continuing, only one (1) visit per calendar
year shall be at the expense of the Borrower, (b) when an Event of Default
exists and is continuing, the Lender (or any of its respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice and
(c) in respect of any such discussions with any independent accountants, the
Borrower or such Subsidiary, as the case may be, must receive reasonable advance
notice thereof and a reasonable opportunity to participate therein and such
discussions will be subject to the execution of any non-reliance letter or other
customary requirements of such accountants.

6.11  Use of Proceeds.

Use the proceeds of the Credit Extensions for general corporate purposes
(including for making Acquisitions and Restricted Payments) not in contravention
of any Law or of any Loan Document.

6.12  Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries (including Subsidiaries
formed upon the occurrence of a Delaware LLC Division) that are not Excluded
Subsidiaries to (x) promptly (and in any event within forty-five (45) days (or
such longer period of time as agreed to by the Lender in its reasonable
discretion)) after the date of formation or acquisition of such Subsidiary that
is not an Excluded Subsidiary, or (y) promptly (and in any event within the time
period set forth in the definition of “Material Domestic Subsidiary”) after the
date an Excluded Subsidiary ceases to be an Excluded Subsidiary, as applicable,
become a Guarantor hereunder by way of execution of a Joinder Agreement. In
connection with the foregoing, the Loan Parties shall deliver to the Lender,
with respect to each new Guarantor to the extent applicable, substantially the
same documentation required pursuant to Sections 4.01(b) through (e) and 6.13
and such other documents or agreements as the Lender may reasonably request.

6.13  Covenant to Give Security.

(a)  Equity Interests and Personal Property.  Except with respect to Excluded
Property, each Loan Party will cause the Pledged Equity and all of its tangible
and intangible personal property now owned or hereafter acquired by it
(including any acquisition of such property pursuant to a Delaware LLC Division)
to be subject at all times to a first priority, perfected Lien (subject to
Permitted Liens) in favor of the Lender for the benefit of the Secured Parties
to secure the Secured Obligations pursuant to the terms and conditions of the
Collateral Documents. Each Loan Party shall provide opinions of counsel and any
filings and deliveries reasonably necessary in connection

63

 

--------------------------------------------------------------------------------

 

therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Lender.

(b)  Corporate Headquarters.  Upon the Borrower opting to provide a Mortgage and
the Mortgaged Property Support Documents required by the Lender pursuant to
Section 2.05(b)(i), if the Borrower has provided a Collateral Notice with
respect thereto, then so long as any time thereafter any Loan Party owns the
Corporate Headquarters, the Loan Parties shall cause the Corporate Headquarters
to be subject at all times to a Mortgage (subject to Permitted Liens) in favor
of the Lender for the benefit of the Secured Parties to secure the Secured
Obligations; provided, that, neither the foregoing nor any other requirement to
provide a Lien under this Agreement or the Loan Documents shall prohibit or
restrict the ability of the Loan Parties or their Subsidiaries to Dispose of the
Corporate Headquarters.

6.14  Further Assurances.

Promptly upon reasonable request by the Lender, (a) correct any material defect
or error that has been discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.15  Compliance with Environmental Laws.

Comply, and take reasonable steps to ensure all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action required by any Governmental Entity
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of applicable Environmental Laws; provided,
that, neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.16  Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

64

 

--------------------------------------------------------------------------------

 

Article VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01  Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a)  Liens pursuant to any Loan Document;

(b)  Liens existing on the Closing Date and listed on Schedule 7.01 of the
Disclosure Letter and, in each case, any renewals or extensions thereof;
provided, that, (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary (other than improvements, accessions, proceeds,
dividends or distributions in respect thereof and assets fixed or appurtenant
thereto) and (ii) such Lien shall secure only those obligations which it secures
on the Closing Date and Permitted Refinancing Indebtedness with respect to such
obligations;

(c)  Liens for taxes not yet delinquent more than thirty (30) days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d)  Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
(x) are not overdue for a period of more than ninety (90) days or (y) are being
contested in good faith and by appropriate actions diligently conducted;
provided, that, adequate reserves with respect thereto are maintained on the
books of the applicable Person;

(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds, reimbursement obligations in respect of letters of credit and
other obligations of a like nature, in each case, incurred in the ordinary
course of business;

(g)  easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances affecting real property which do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person;

(h)  Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);

65

 

--------------------------------------------------------------------------------

 

(i)  Liens securing Indebtedness permitted under Section 7.02(c); provided,
that, (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) the Indebtedness secured thereby does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets of
the property being acquired;

(j)  bankers’ or similar Liens, rights of setoff or rights of pledge and other
similar Liens resulting from (i) the establishment of depositary or investment
relations in one or more security accounts, investment accounts or deposit
accounts maintained by the Borrower or any of its Subsidiaries with banks or
other financial institutions and (ii) pooled deposit or sweep accounts of the
Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries;

(k)  Liens arising out of judgments or awards not resulting in an Event of
Default; provided, that, the applicable Loan Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

(l)  any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;

(m)  Liens of a collection bank arising under Section 4-208 or Section 4-210 of
the UCC on items in the course of collection;

(n)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that is merged or consolidated with or into the Borrower or any of its
Subsidiaries or becomes a Subsidiary after the Closing Date prior to the time
such Person is so merged or consolidated or becomes a Subsidiary; provided,
that, such Liens were in existence at the time of, and were not created in
contemplation of, such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary
(other than improvements, accessions, proceeds, dividends or distributions in
respect thereof and assets fixed or appurtenant thereto);

(o)  any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(p)  other Liens securing obligations outstanding in an aggregate principal
amount not to exceed the greater of (i) $30,000,000 and (ii) fifteen
percent (15%) LTM Consolidated Adjusted EBITDA; provided, that, no such Lien
shall extend to or cover the Corporate Headquarters;

(q)  any obligations or duties affecting any of the property of the Borrower or
any Subsidiary to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such property for the purposes for which it is held;

(r)  Liens arising from precautionary UCC financing statements regarding
operating leases;

(s)  Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

66

 

--------------------------------------------------------------------------------

 

(t)  Liens in favor of a seller solely on any cash earnest money deposits made
by the Borrower or any of its Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Permitted Acquisition or other
Investment permitted hereunder;

(u)  leases, licenses, subleases or sublicenses granted to others that do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(v)  non-exclusive outbound licenses or sub-licenses of Intellectual Property
rights granted by the Borrower or any Subsidiary in the ordinary course of
business and any interest or title in connection therewith;

(w)  landlord’s Liens arising at Law; and

(x)  customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement with respect
to Indebtedness not otherwise prohibited under this Agreement, in each case, on
funds held by the trustee in connection with its services as trustee with
respect to such Indebtedness.

7.02  Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)  Indebtedness under the Loan Documents;

(b)  Indebtedness outstanding on the date hereof and, except with respect to all
such Indebtedness the aggregate principal amount of which does not exceed
$5,000,000, listed on Schedule 7.02 of the Disclosure Letter, and, in each case,
any Permitted Refinancing Indebtedness in respect thereof;

(c)  Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in the proviso to Section 7.01(i); provided, that, the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed the greater of (i) $30,000,000 and (ii) fifteen percent (15%) of LTM
Consolidated Adjusted EBITDA, and Permitted Refinancing Indebtedness in respect
thereof;;

(d)  unsecured Indebtedness of a Subsidiary owed to the Borrower or a
Subsidiary, which Indebtedness shall (i) to the extent required by the Lender,
be evidenced by promissory notes which shall be pledged to the Lender as
Collateral for the Secured Obligations in accordance with the terms of the
Security Agreement, (ii) be on terms (including subordination terms) reasonably
acceptable to the Lender and (iii) be otherwise permitted under Section 7.03
(“Intercompany Debt”);

(e)  Guarantees by the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder;

(f)  obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided, that,  with respect to obligations other than obligations
under a Permitted Call Spread Transaction, such obligations are (or were)
entered into by such Person in the ordinary course of business for
non-speculative purposes;

67

 

--------------------------------------------------------------------------------

 

(g)  to the extent constituting Indebtedness, obligations in respect of Cash
Management Agreements;

(h)  unsecured Indebtedness of the Borrower or any Subsidiary in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments);

(i)  obligations in respect of performance, bid, customs, government, appeal and
surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business;

(j)  (i) Indebtedness of any Person that becomes a Subsidiary after the Closing
Date; provided, that, (A) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (j) shall not exceed, at the
time of incurrence thereof, the greater of (1) $30,000,000 and (2) fifteen
percent (15%) of LTM Consolidated Adjusted EBITDA and (ii) Permitted Refinancing
Indebtedness in respect the Indebtedness described in the foregoing
clause (j)(i);

(k)  Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Borrower or such Subsidiary against
insufficient funds, other obligations pursuant to any cash management agreement
of the Loan Parties and other Indebtedness in respect of netting services,
overdraft protections and similar arrangements, in each case, in the ordinary
course of business;

(l)  Indebtedness of the Borrower or any of its Subsidiaries in the form of
earn-outs, indemnification, incentive, non-compete, consulting or other similar
arrangements and other contingent obligations in respect of any Permitted
Acquisitions or any other Investments permitted by Section 7.03;

(m)  Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

(n)  other unsecured Indebtedness; provided, that, the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (n) shall not
exceed, at the time of incurrence thereof, the greater of (i) $30,000,000 and
(ii) fifteen percent (15%) of LTM Consolidated Adjusted EBITDA;

(o)  to the extent constituting Indebtedness, Investments permitted under
Section 7.03; and

(p)  any Permitted Convertible Indebtedness in an aggregate principal amount not
to exceed $690,000,000 and any Permitted Refinancing Indebtedness in respect
thereof that constitutes Permitted Unsecured Indebtedness; provided,
that, (i) as of the date thereof and after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, the Loan Parties would be in Pro Forma
Compliance, and (ii) as of such date no Default shall have occurred and be
continuing or would result therefrom.

7.03  Investments.

68

 

--------------------------------------------------------------------------------

 

Make or hold any Investments, except:

(a)  Investments held by the Borrower and its Subsidiaries in the form of cash
or Cash Equivalents;

(b)  advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes, in each case made in the ordinary course of business;

(c)  (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) Investments by the Borrower
and its Subsidiaries in Loan Parties, (iii) Investments by Subsidiaries that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Event of Default has occurred and is continuing or would result from
such Investment, Investments by the Loan Parties in Subsidiaries that are not
Loan Parties in an aggregate amount invested from the date hereof not to exceed
the greater of (i) $30,000,000 and (ii) fifteen percent (15%) of LTM
Consolidated Adjusted EBITDA in the aggregate at any time outstanding;

(d)  (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors,
delinquent debtors or in disputes with customers and suppliers, in each case, in
the ordinary course of business, and (c) non-cash consideration received by the
Borrower or any Subsidiary in connection with a Disposition of assets otherwise
permitted by Section 7.05;

(e)  Guarantees permitted by Section 7.02;

(f)  Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and, except with respect to all such Investments the
aggregate amount of which does not exceed $5,000,000, set forth on Schedule 7.03
of the Disclosure Letter;

(g)  the Stronghold Acquisition;

(h)  Permitted Acquisitions (other than of CFCs and Subsidiaries held directly
or indirectly by a CFC which Investments are covered by Section 7.03(c)(iv));

(i)  other Investments not exceeding the greater of (i) $30,000,000 and
(ii) fifteen percent (15%) of LTM Consolidated Adjusted EBITDA in the aggregate
at any time outstanding; provided, that,  at the time of such Investment, no
Event of Default shall have occurred and be continuing or would result
therefrom;

(j)  Investments (other than Transformative Acquisitions) to the extent that
payment for such Investments is made with Equity Interests of the Borrower or
with net proceeds of any substantially contemporaneous issuance of Equity
Interests of the Borrower;

(k)  Investments represented by Swap Contracts permitted under Section 7.02(f);

(l)  Investments held by any Subsidiary at the time it becomes a Subsidiary in a
transaction permitted by this Section 7.03;

69

 

--------------------------------------------------------------------------------

 

(m)  promissory notes and other non-cash consideration received by the Borrower
or any Subsidiary in connection with any Disposition permitted hereunder;

(n)  Guarantees by the Borrower or any Subsidiary of obligations of any
Subsidiary or the Borrower incurred in the ordinary course of business and not
constituting Indebtedness;

(o)  Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p)  deposits, prepayments and other credits to suppliers made in the ordinary
course of business;

(q)  Investments in Swap Contracts to the extent constituting an Investment;

(r)  Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy, workout, recapitalization or reorganization of,
or in settlement of delinquent obligations of, or other disputes with, the
issuer of such Investment or an Affiliate thereof; and

(s)  the purchase of any Permitted Call Spread Transaction by the Borrower and
the performance of its obligations thereunder.

7.04  Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, except
that:

(a)  any Subsidiary may merge with (i) the Borrower; provided, that, the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided, that, when any Guarantor is merging with another
Subsidiary, such Guarantor shall be the continuing or surviving Person;

(b)  in connection with any Permitted Acquisition, any Subsidiary may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, that, (i) the Person surviving such merger shall
be a Wholly-owned Subsidiary and (ii) in the case of any such merger to which
any Loan Party (other than the Borrower) is a party, such Loan Party is the
surviving Person;

(c)  any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lender;

(d)  any Subsidiary that is a Loan Party may Dispose of all or substantially all
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Loan Party;

(e)  any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(f)  any Subsidiary may merge, consolidate or amalgamate with any other Person
in order to effect an Investment permitted pursuant to Section 7.03; provided,
that, the continuing or

70

 

--------------------------------------------------------------------------------

 

surviving Person shall be a Subsidiary, which shall comply with the applicable
requirements of Sections 6.12 and 6.13, to the extent required thereby;
provided, further, that, if such Subsidiary was a Loan Party the continuing or
surviving Person shall be a Loan Party;

(g)  none of the foregoing shall prohibit any Disposition permitted by Section
7.05; and

(h)  any Subsidiary may effect a merger, dissolution, liquidation, consolidation
or amalgamation to effect a Disposition permitted pursuant to Section 7.05.

7.05  Dispositions.

Make any Disposition, except:

(a)  Permitted Transfers;

(b)  (i) Dispositions of used, surplus, obsolete or worn out property (or
write-offs or discounts of the same), whether now owned or hereafter acquired,
in the ordinary course of business, (ii) leases and subleases of real property
in the ordinary course of business, (iii) leases, subleases, sales, assignments,
licenses and sublicenses of personal property in the ordinary course of business
(including non-exclusive licenses of Intellectual Property), and (iv) lapse,
abandonment or other Disposition of Intellectual Property that is, in the
reasonable business judgment of the Borrower, no longer used or useful in the
conduct of its business or otherwise uneconomical to prosecute or maintain, in
each case with respect to all of the foregoing in the ordinary course of
business;

(c)  Dispositions of equipment or real property (other than the Corporate
Headquarters) to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

(d)  Dispositions permitted by Section 7.04;

(e)  the Disposition of the Corporate Headquarters;

(f)  other Dispositions so long as (i) at least seventy-five percent (75%) of
the consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of,
(ii) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, (iii) no Event of Default shall have occurred and be continuing or
would result therefrom and (iv) the aggregate net book value of all of the
assets sold or otherwise disposed of by the Loan Parties and their Subsidiaries
shall not exceed (A) $5,000,000 in any single transaction or series of related
transactions or (B) $10,000,000 in the aggregate during the term of this
Agreement;

(g)  the unwinding of Swap Contracts permitted hereunder or any Permitted Call
Spread Transaction permitted hereunder;

71

 

--------------------------------------------------------------------------------

 

(h)  Dispositions permitted by Section 7.04, Investments permitted by
Section 7.03, Restricted Payments permitted by Section 7.06 and Liens permitted
by Section 7.01, in each case, other than by reference to this Section 7.05;

(i)  the compromise, settlement, release or surrender of a contract, tort or
other litigation, claim, arbitration or other dispute; and

(j)  Dispositions in connection with financing transactions permitted by or
executed with a transaction effecting a financing permitted under
Section 7.02(c).

7.06  Restricted Payments.

Declare or make any Restricted Payment, except:

(a)  each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b)  the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;

(c)  the Borrower may make other Restricted Payments in an aggregate amount
during any fiscal year of the Borrower not to exceed $80,000,000; provided,
that, (x) after giving effect to such Restricted Payment on a Pro Forma Basis,
the Loan Parties would be in Pro Forma Compliance and (y) no Event of Default
shall have occurred and be continuing or would from such Restricted Payment;

(d)  the Borrower may make other Restricted Payments; provided, that, (i) no
Event of Default shall have occurred and be continuing or would result from such
Restricted Payment and (ii) the Borrower shall have delivered to the Lender a
certificate demonstrating that after giving effect to such Restricted Payment on
a Pro Forma Basis, (A) the Loan Parties would be in Pro Forma Compliance and
(B) the Consolidated Leverage Ratio recomputed as of the end of the applicable
Measurement Period would not exceed 2.75 to 1.00;

(e)  the Borrower may make Restricted Payments, not exceeding $5,000,000 in the
aggregate for any fiscal year, pursuant to and in accordance with stock option
plans or other benefit plans or agreements for directors, officers or employees
of the Borrower and its Subsidiaries;

(f)  the Borrower may make Restricted Payments with the proceeds of, or in
exchange for, a substantially contemporaneous issuance of Equity Interests of
the Borrower;

(g)  the Borrower may (a) purchase or pay cash in lieu of fractional shares of
its Equity Interests arising out of stock dividends, splits, or business
combinations or in connection with issuance of Equity Interests of the Borrower
pursuant to mergers, consolidations or other acquisitions permitted by this
Agreement, (b) pay cash in lieu of fractional shares upon the exercise of
warrants, options or other securities convertible into or exercisable for Equity
Interests of the Borrower, and (c) make payments in connection with the
retention of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans to the extent that net share settlement
arrangements are deemed to be repurchases;

72

 

--------------------------------------------------------------------------------

 

(h)  the Borrower may make any payments of cash or deliveries in shares of
Common Stock (or other securities or property following a merger event,
reclassification or other change of the Common Stock) (and cash in lieu of
fractional shares) pursuant to the terms of, and otherwise perform its
obligations under, any Permitted Convertible Indebtedness (including, without
limitation, making payments of interest and principal thereon, making payments
due upon required repurchase thereof and/or making payments and deliveries upon
conversion or settlement thereof);

(i)  the Borrower may pay the premium in respect of, make any payments (of cash
or deliveries in shares of Common Stock or other securities or property
following a merger event, reclassification or other change of the Common Stock
and cash in lieu of fractional shares) required by, and otherwise perform its
obligations under, any Permitted Call Spread Transaction, including in
connection with any settlement, unwind or termination thereof; and

(j)  the Borrower may make any voluntary or optional payment or prepayment or
redemption of Permitted Unsecured Indebtedness with the net cash proceeds of any
substantially contemporaneous issuance of Indebtedness permitted under
Section 7.02(n) or (p).

7.07  Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

7.08  Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) intercompany
transactions expressly permitted by this Agreement, (b) transactions between
Loan Parties, (c) transactions between Subsidiaries that are not Loan Parties,
(d) indemnity provided to and reasonable and customary fees and expense
reimbursements paid to members of the board of directors (or similar governing
body) of the Borrower or any Subsidiary, (e) issuances of Equity Interests of
the Borrower not prohibited by this Agreement, (f) any Restricted Payment
permitted by Section 7.06, any Investment permitted by Section 7.03, any
Indebtedness permitted by Section 7.02, any fundamental changes permitted under
Section 7.04 and any Dispositions permitted under Section 7.05, (g) transactions
involving aggregate payments of less than an aggregate amount equal to
$2,500,000, (h) any agreement or arrangement in effect on the Closing Date and,
except with respect to such agreements or arrangements valued in the aggregate
at less than $5,000,000, set forth on Schedule 7.08 of the Disclosure Letter, or
any amendment to such agreement or arrangement (so long as such amendment is not
materially more adverse to the interest of the Lender when taken as a whole as
compared to the applicable agreement as in effect on the Closing Date), and
(i) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on fair and reasonable terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arms‑length
transaction with a Person other than an officer, director or Affiliate.  For the
avoidance of doubt, this Section 7.08 shall not apply to (i) compensation,
benefits and indemnification arrangements (including the payment of bonuses and
other deferred compensation) for directors, officers and other employees of the
Borrower or any Subsidiary entered in the ordinary course of business or
(ii) employment and severance agreements between the Borrower or any Subsidiary
and their employees, officers or directors, entered in the ordinary course of
business.

73

 

--------------------------------------------------------------------------------

 

7.09  Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Loan Party or their Subsidiaries to (i) act as a Loan Party (unless
such Subsidiary would be an Excluded Subsidiary independent of such Contractual
Obligation); (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party or (v) create any Lien upon any of their properties
or assets in favor of the Lender, whether now owned or hereafter acquired;
provided that the foregoing shall not apply to:

(a)  any document or instrument governing Indebtedness incurred pursuant to
Section 7.02(b), (c) and (j) provided, that, any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith and does not in any event relate to the Corporate
Headquarters;

(b)  restrictions and conditions imposed by law or by any Loan Document;

(c)  customary restrictions and conditions contained in asset sale agreements,
purchase agreements, acquisition agreements (including by way of merger,
acquisition or consolidation) entered into by the Borrower or any Subsidiary
solely to the extent in effect pending the consummation of such transaction;

(d)  customary provisions in leases and licenses and other contracts restricting
the assignment or encumbrance thereof;

(e)  (i) customary restrictions and conditions contained in any agreement,
document or instrument governing Indebtedness issued or incurred in compliance
with this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, or (ii) restrictions and
conditions in any agreement, document, instrument or other arrangement relating
to the assets or business of any Subsidiary existing prior to the consummation
of an Acquisition permitted hereunder in which such Subsidiary was acquired (and
not created in contemplation of such Acquisition);

(f)  customary provisions in joint venture agreements (and other similar
agreements) (provided that such provisions apply only to such joint venture and
to Equity Interests in such joint venture);

(g)  customary net worth provisions or similar financial maintenance provisions
contained in real property leases entered into by a Subsidiary, so long as the
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrower and the
Subsidiaries to meet their ongoing obligations under the Loan Documents;

(h)  customary provisions in partnership agreements, limited liability company
organizational governance documents and other similar agreements entered into in
the ordinary course of business that restrict the transfer of ownership
interests in such partnership, limited liability company or similar Person; and

(i)  any encumbrances or restrictions applicable solely to a Foreign Subsidiary
and contained in any credit facility extended to any Foreign Subsidiary.9

74

 

--------------------------------------------------------------------------------

 

7.10  Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11  Financial Covenants.

(a)  Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period, commencing with the
Measurement Period ending March 31, 2019, to be less than 4.00 to 1.00.

(b)  Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period, commencing with the Measurement Period ending
March 31, 2019, to be greater than the ratio set forth below opposite such date
for the Measurement Period ending on such day:

Fiscal Quarter Ending

Maximum Consolidated Leverage Ratio

March 31, 2019

5.00:1.00

June 30, 2019

5.00:1.00

September 30, 2019

5.00:1.00

December 31, 2019

4.50:1.00

March 31, 2020

4.50:1.00

June 30, 2020

4.50:1.00

September 30, 2020

4.50:1.00

December 31, 2020

3.75:1.00

March 31, 2021

3.75:1.00

June 30, 2021 and the last day of each fiscal quarter ending thereafter

3.50:1.00

 

75

 

--------------------------------------------------------------------------------

 

7.12  Amendments to Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

(a)  Amend any of its Organization Documents in a manner materially adverse to
the Lender.

(b)  Change its fiscal year unless the Borrower shall have given the Lender
prior written notice; provided, that, promptly after receiving such notice, the
Borrower and the Lender shall enter into an amendment to this Agreement that, in
the reasonable judgement of the Lender and the Borrower, as nearly as
practicable preserves the rights of the parties hereto that would have happened
had no such change in fiscal year occurred.

(c)  Without giving notice thereof within thirty (30) days after the occurrence
thereof (or such extended period of time as agreed to by the Lender), change its
name, state of formation, form of organization or principal place of business.

7.13  Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person of Sanctions.

7.14  Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

Article VIII

EVENTS OF DEFAULT AND REMEDIES

8.01  Events of Default.

Any of the following shall constitute an Event of Default:

(a)  Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b)  Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05(a)
(solely with respect to the Borrower), 6.11 or Article VII; or

76

 

--------------------------------------------------------------------------------

 

(c)  Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) written notice thereof
from the Lender to the Borrower and (ii) any Loan Party becoming aware thereof;
or

(d)  Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall (i) with respect to
representations or warranties that contain a materiality qualification, be
incorrect or misleading in any respect when made or deemed made and (ii) with
respect to representations or warranties that do not contain a materiality
qualification, be incorrect or misleading in any material respect when made or
deemed made; or

(e)  Cross-Default. (i) Any Loan Party or any Material Subsidiary thereof
(A) fails to make any payment (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) when due (beyond any applicable
grace period) in respect of any Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Material Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Material Subsidiary thereof is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Material
Subsidiary as a result thereof is greater than the Threshold Amount; provided,
that, this clause (e) shall not apply to (x) any repurchase, prepayment,
defeasance, redemption, conversion or settlement with respect to any Permitted
Convertible Indebtedness pursuant to its terms unless such repurchase,
prepayment, defeasance, redemption, conversion or settlement (I) results from a
default thereunder, fundamental change (or equivalent term thereunder) or an
event of the type that constitutes an Event of Default and (II) in the case of
any such conversion that can be satisfied in Common Stock at the election of the
Borrower, the Borrower provides notice to the applicable holders of such
Permitted Convertible Indebtedness that the conversion will be settled in cash
(other than cash in lieu of fractional shares) in an amount that would not be
permitted as a Restricted Payment under Section 7.06 (other than Section
7.06(h)) or (y) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Transaction;

(f)  Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding

77

 

--------------------------------------------------------------------------------

 

under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding; or

(g)  Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or a
substantial portion of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h)  Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
deny coverage) and, in either case, (i) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (ii) there is a period of
sixty (60) consecutive days during which such judgment shall remain undischarged
and not be effectively stayed or bonded; or

(i)  ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)  Invalidity of Loan Documents. Any material provision of any material Loan
Document, at any time after its execution and delivery and for any reason other
than as permitted hereunder or thereunder (or otherwise in accordance with its
terms) or satisfaction in full of the Obligations arising under the Loan
Documents, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any provision of any material Loan
Document; or any Loan Party denies that it has any or further liability or
payment obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any material Loan Document or it is or becomes
unlawful for a Loan Party to perform any of its payment obligations under the
material Loan Documents; or

(k)  Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on any
material portion of the Collateral (except to the extent not required to be
valid or perfected by the Loan Documents) purported to be covered thereby, or
any Loan Party shall assert the invalidity of such Liens, except (i) as a result
of the Disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, (ii) as a result of
the Lender’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Collateral
Documents, and (iii) any other reason other than actions taken by or on behalf
of the Lender or the failure of the Lender to take any action within its
control; or

(l)  Change of Control. There occurs any Change of Control.

78

 

--------------------------------------------------------------------------------

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

8.02  Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a)  declare the Revolving Commitment of the Lender to make Revolving Loans and
L/C Credit Extensions to be terminated, whereupon such commitments and
obligations shall be terminated;

(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)  exercise all rights and remedies available to it under the Loan Documents
or applicable Law or equity;

provided, that, upon the occurrence of an Event of Default under
Section 8.01(f), the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

8.03  Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.11, be applied by the Lender in its sole
discretion. Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets.

Article IX

CONTINUING GUARANTY

9.01  Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt

79

 

--------------------------------------------------------------------------------

 

payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Secured Obligations (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided, that, (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Lender’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

9.02  Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

9.03  Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.  Each Guarantor waives any rights and
defenses that are or may become available to it by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code.  The foregoing
waivers and the provisions hereinafter set forth in this Guaranty which pertain

80

 

--------------------------------------------------------------------------------

 

to California law are included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Guaranty or the Guaranteed
Obligations.  Notwithstanding anything contained in the foregoing sentence, such
waivers by each Guarantor with respect to §§ 2847, 2848 and 2849 of the
California Civil Code shall only be effective until the Facility Termination
Date.

9.04  Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

9.05  Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Revolving
Commitment and the Revolving Facility are terminated. If any amounts are paid to
a Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Secured Obligations, whether
matured or unmatured.

9.06  Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their reasonable discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

9.07  Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

9.08  Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires,

81

 

--------------------------------------------------------------------------------

 

and that none of the Secured Parties has any duty, and such Guarantor is not
relying on the Secured Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the Secured
Parties to disclose such information and any defense relating to the failure to
provide the same).

9.09  Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

9.10  Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

9.11  Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

9.12  Additional Guarantor Waivers and Agreements.

(a)  Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Secured Obligations, that foreclosure could impair or destroy any ability that
such Guarantor may have to seek reimbursement, contribution, or indemnification
from the Borrower or others based on any right such Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Guarantor under this Guaranty.  Each Guarantor further understands
and acknowledges that in the absence of this paragraph, such potential
impairment or destruction of such Guarantor’s rights, if any, may entitle such
Guarantor to assert a defense to this Guaranty based on Section 580d of the
California Code of Civil Procedure as interpreted in Union Bank v. Gradsky, 265
Cal. App. 2d 40 (1968).  By executing this Guaranty, each Guarantor freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that it will be

82

 

--------------------------------------------------------------------------------

 

fully liable under this Guaranty even though the Secured Parties may foreclose,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust securing the Secured Obligations; (ii) agrees that it will not assert that
defense in any action or proceeding which the Secured Parties may commence to
enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by such Guarantor in this Guaranty include any right or defense
that it may have or be entitled to assert based upon or arising out of any one
or more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil Procedure
or § 2848 of the California Civil Code; and (iv) acknowledges and agrees that
the Secured Parties are relying on this waiver in creating the Secured
Obligations, and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the Secured Obligations.

(b)  Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property.  This means, among other
things: (i) the Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrower.  This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Secured Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

(c)  Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

Article X

MISCELLANEOUS

10.01  Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

10.02  Notices; Effectiveness; Electronic Communications.

(a)  Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the

83

 

--------------------------------------------------------------------------------

 

address, fax number, e-mail address or telephone number specified for the
Borrower or any other Loan Party or the Lender on Schedule 1.01(a).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b)  Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrower may each, in its reasonable
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided,
that, approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice, e-mail or other
communication is not sent during the normal business hours of the recipient,
such notice, e-mail or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c)  Change of Address, Etc. Each of the Borrower and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

(d)  Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Notice of Loan Prepayment) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.

10.03  No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof;

84

 

--------------------------------------------------------------------------------

 

nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04  Expenses; Indemnity; Damage Waiver.

(a)  Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and out-of-pocket disbursements of one firm of primary
counsel for the Lender and, if reasonably necessary, one special and one local
counsel in each relevant jurisdiction for the Lender), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the Lender
(including the reasonable fees, charges and out-of-pocket disbursements of one
firm of primary counsel for the Lender and, if reasonably necessary, one special
and one local counsel in each relevant jurisdiction for the Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)  Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each Related Party (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and out-of-pocket disbursements of one firm of primary counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, one special and one
local counsel in each relevant jurisdiction for the Indemnitees, taken as a
whole) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in Section
3.01), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
stockholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided, that, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent

85

 

--------------------------------------------------------------------------------

 

jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach of such Indemnitee’s funding obligations or other material
obligations hereunder or under any other Loan Document or (z) disputes arising
solely between Indemnitees and not involving any action or inaction by any Loan
Party, if the Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  This Section 10.04(b) shall not apply with respect to Taxes other
than Taxes that represent loses, claims or damages arising from any non-Tax
claim.

(c)  Waiver of Consequential Damages, Etc.

(i)  To the fullest extent permitted by applicable Law, no Loan Party shall
assert, and each Loan Party hereby waives, and acknowledges that no other Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.

(ii)  To the fullest extent permitted by applicable Law, the Lender shall not
assert, and hereby waives, and acknowledges that no other Person shall have, any
claim against any Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, that, the foregoing shall in no event
limit the Borrower’s indemnification obligations under this Section 10.04 to the
extent such special, indirect, consequential or punitive damages are included in
any third-party claim in connection with which such Indemnitee is otherwise
entitled to indemnification hereunder.

(iii)  No party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Person through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(d)  Payments. All amounts due under this Section shall be payable not later
than thirty (30) days after demand therefor.

(e)  Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Revolving Commitment and
the repayment, satisfaction or discharge of all the other Secured Obligations.

10.05  Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant

86

 

--------------------------------------------------------------------------------

 

to any settlement entered into by the Lender in its reasonable discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

10.06  Successors and Assigns.

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees.  Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. The Lender may (a) sell participations in, or
(b) assign, all or a portion of its rights and obligations under this Agreement;
provided, that, solely with respect to the foregoing clause (b), the consent of
the Borrower (such consent not to be unreasonably withheld or delayed) shall be
required for any such assignment unless an Event of Default under Sections
8.01(a) or 8.01(f) has occurred and is continuing.  If a participation is sold
or all or a portion of the Lender’s rights and obligations under this Agreement
is assigned, the purchaser will have the right of set-off against the Borrower.

10.07  Treatment of Certain Information; Confidentiality.

(a)  Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (viii) with the
consent of the Borrower or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all information received from any Loan Party or any Subsidiary relating to
any Loan Party or any Subsidiary or any of their respective businesses, other
than any such information that is available to the Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any Subsidiary, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Lender may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers the

87

 

--------------------------------------------------------------------------------

 

Lender in connection with the administration of this Agreement, the other Loan
Documents and the Revolving Commitment.

(b)  Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing such press release or other public disclosure
(other than in connection with any required SEC filings, for which no such
consent shall be required).

(c)  Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

10.08  Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided, that, the
failure to give such notice shall not affect the validity of such setoff and
application.

10.09  Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10  Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which

88

 

--------------------------------------------------------------------------------

 

when taken together shall constitute a single contract. This Agreement, the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Lender, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

10.11  Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

10.12  Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13  Governing Law; Jurisdiction; Etc.

(a)  GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)  SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO IN ANY WAY
RELATING TO

89

 

--------------------------------------------------------------------------------

 

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO ENFORCEMENT OF
LIENS ON COLLATERAL UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL IS LOCATED.

(c)  WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)  SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14  Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

90

 

--------------------------------------------------------------------------------

 

10.15  Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Event of Default
has occurred and is continuing, the Loan Parties may make and receive payments
with respect to Intercompany Debt; provided, that, in the event that any Loan
Party receives any payment of any Intercompany Debt at a time when such payment
is prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Lender.

10.16  No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Lender nor any
of its Affiliates has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Lender
or any of its Affiliates with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

10.17  Electronic Execution.

The words “delivery”, “execute”, “execution”, “signed”, “signature”, and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in

91

 

--------------------------------------------------------------------------------

 

any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided, that, notwithstanding anything contained herein to the contrary,
the Lender is under no obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Lender pursuant to
procedures approved by it; provided, further, that, without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.18  USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Lender to identify each Loan Party in accordance with the Act. The
Borrower and the Loan Parties agree to, promptly following a request by the
Lender, provide all such other documentation and information that the Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.19  Recognition of Bail-In.

Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the Loan Parties, each Loan Party
acknowledges and accepts that any liability of any Loan Party to any other Loan
Party under or in connection with the Loan Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

(a)  any Bail-In Action in relation to any such liability, including (without
limitation):

(i)  a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)  a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)  a cancellation of any such liability; and

(b)  a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

92

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:  ZYNGA INC.,

  a Delaware corporation

By:

Name:

Title:

GUARANTORS:   BIG DOG HOLDINGS LLC,

  a Delaware limited liability company

By:

Name:

Title:




 

--------------------------------------------------------------------------------

 

LENDER:  BANK OF AMERICA, N.A.

By:

Name:

Title:

 

 